Case: 14-12373       Date Filed: 08/11/2016      Page: 1 of 124


                                                                                  [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-12373
                               ________________________

                      D.C. Docket No. 8:11-cr-00115-JSM-MAP-5


UNITED STATES OF AMERICA,

                                                                           Plaintiff-Appellee,

                                            versus

PETER E. CLAY,
TODD S. FAHRA,
PAUL L. BEHRENS,
WILLIAM L. KALE,

                                                                     Defendants-Appellants.

                               ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (August 11, 2016)

Before TJOFLAT and HULL, Circuit Judges, and HALL, * District Judge.


       *
       Honorable J. Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
             Case: 14-12373    Date Filed: 08/11/2016    Page: 2 of 124


HULL, Circuit Judge:

      In this Medicaid fraud case, defendants Todd Farha, Paul Behrens, William

Kale, and Peter Clay appeal their convictions on multiple grounds, including

insufficient evidence, evidentiary errors, and improper jury instructions. At the

time of the fraud, the defendants were all high-level executives of WellCare Health

Plans, Inc. (“WellCare”) or one of its two Florida subsidiaries. Those subsidiaries

were Wellcare of Florida, Inc. doing business as Staywell Health Plan of Florida

(“Staywell”) and HealthEase of Florida, Inc. (“HealthEase”).

      At trial, the government proved that together the defendants participated in a

fraudulent scheme to file false Medicaid expense reports that misrepresented and

overstated the amounts Staywell and HealthEase spent on medical services for

Medicaid patients, specifically outpatient behavioral health care services. By

overstating these expenses, the defendants helped Staywell and HealthEase retain

millions of dollars in tax-subsidized Medicaid funds that they should have

refunded to the Florida Agency for Health Care Administration (“AHCA”). This,

in turn, inflated the profits of Staywell, HealthEase, and WellCare and earned the

defendants financial rewards. The jury found Farha, Behrens, and Kale guilty on

two counts of substantive health care fraud and found Behrens and Clay guilty on

two counts of making false representations or statements.




                                          2
              Case: 14-12373      Date Filed: 08/11/2016     Page: 3 of 124


       After reviewing the extensive trial record and with the benefit of oral

argument, we affirm the defendants’ convictions.

                            I. PROCEDURAL HISTORY

A.     Indictment

       On March 2, 2011, a federal grand jury in the Middle District of Florida

returned an 11-count indictment against defendants Farha, Behrens, Kale, and

Clay. The defendants were executives at WellCare, a publicly-held corporation

headquartered in Tampa, Florida. Todd Farha was CEO and President of WellCare

and one of its directors. Farha assumed leadership at WellCare in July 2002. Paul

Behrens was CFO. Behrens joined WellCare in September 2003. Both Farha and

Behrens held similar positions with Staywell and HealthEase, WellCare’s two

subsidiaries. William Kale was Vice President of Clinical Services at WellCare.

Kale joined WellCare in the fall of 2002. Peter Clay joined WellCare in April

2005 as Vice President of Medical Economics and reported to Behrens.

       Count 1 of the indictment charged the defendants with conspiracy to defraud

the United States, to make false statements relating to health care matters, and to

commit Medicaid health care fraud from 2003 through 2007, in violation of

18 U.S.C. § 371.1 Counts 2 through 5 charged the defendants with making false

statements in Medicaid health care expense reports submitted to state officials, in

       1
        The indictment also charged Thaddeus Bereday, WellCare’s general counsel and a
Senior Vice President. Bereday’s case was severed and is not at issue here.

                                             3
               Case: 14-12373       Date Filed: 08/11/2016       Page: 4 of 124


violation of 18 U.S.C. §§ 1035 and 2. Counts 2 and 3 covered the calendar year

(“CY”) 2005 reports, and Counts 4 and 5 covered the CY 2006 reports. 2

       Counts 6 through 9 charged the defendants with Medicaid health care fraud,

in violation of 18 U.S.C. §§ 1347 and 2. Counts 6 and 7 covered CY 2005, and

Counts 8 and 9 covered CY 2006.

       Counts 10 and 11 charged Clay with making false statements to federal

agents in 2007, in violation of 18 U.S.C. § 1001.

B.     Jury Verdict

       After a trial lasting almost three months, the jury returned a mixed verdict.

It was unable to reach a verdict as to any defendant on Count 1, the conspiracy

charge. The jury acquitted the defendants of Counts 2 and 3, involving the

CY 2005 expense reports. As to Counts 4 and 5, involving the CY 2006 expense

reports, the jury convicted Behrens, acquitted Farha, and was unable to reach a

verdict as to Clay and Kale. As to Counts 6 and 7, involving the health care fraud

in CY 2005, the jury acquitted Farha and Kale, and was unable to reach a verdict

as to Behrens and Clay.




       2
        Since WellCare made submissions for both Staywell and HealthEase each calendar year,
the defendants were charged separately for submissions made on behalf of each company. For
Counts 2 through 9, the even counts pertained to Staywell and the odd counts pertained to
HealthEase. For purposes of our analysis, these distinctions do not matter since each defendant’s
conduct generally related to both companies. We consider each of the pairings—Counts 2 and 3,
Counts 4 and 5, Counts 6 and 7, and Counts 8 and 9—together.

                                               4
             Case: 14-12373      Date Filed: 08/11/2016   Page: 5 of 124


      As to Counts 8 and 9, involving the health care fraud in CY 2006, the jury

convicted Behrens, Farha, and Kale, but was unable to reach a verdict as to Clay.

As to Counts 10 and 11, the jury convicted Clay of making false statements to

federal agents in 2007.

      In sum, Behrens was convicted of Counts 4 and 5, making false statements

in the Medicaid CY 2006 reports, in violation of 18 U.S.C. §§ 1035 and 2;

Behrens, Farha, and Kale were convicted of Counts 8 and 9, Medicaid health care

fraud in CY 2006, in violation of 18 U.S.C. §§ 1347 and 2; and Clay was convicted

of Counts 10 and 11, making false statements to federal agents in 2007, in

violation of 18 U.S.C. § 1001.

      After trial, the defendants filed renewed Rule 29(c) motions for judgment of

acquittal, which the district court denied. The district court eventually dismissed

all counts on which the jury was unable to reach a verdict.

C.    Sentences

      The district court sentenced the defendants well below their advisory

guidelines ranges. The district court sentenced: (1) Farha to three years’

imprisonment on Counts 8 and 9 (to run concurrently), two years’ supervised

release, and a $50,000 fine; (2) Behrens to two years’ imprisonment on Counts 4,

5, 8, and 9 (to run concurrently) and two years’ supervised release; (3) Kale to a

prison term of one year and one day on Counts 8 and 9 (to run concurrently) and



                                           5
             Case: 14-12373     Date Filed: 08/11/2016   Page: 6 of 124


two years’ supervised release; and (4) Clay to five years’ probation on Counts 10

and 11 (to run concurrently), 200 hours of community service, and a $10,000 fine.

Farha and Clay paid their fines.

      The defendants appeal their convictions, primarily challenging the

sufficiency of the evidence. We thus recount the trial evidence in great detail.

                   II. MEDICAID PROGRAM IN FLORIDA

      The Medicaid program is a cooperative federal and state health care benefit

program, which assists states in paying for and providing medical services to

qualifying, often disabled or low-income, individuals and families. While the

program is jointly run, the federal government provides most of the funding. As

part of the U.S. Department of Health and Human Services, the Centers for

Medicare & Medicaid Services (“CMS”) authorizes and administers the states’

Medicaid programs. The states must regularly report to CMS regarding their

expenses and operations. If a state Medicaid program does not expend all of its

federal money in a given reporting cycle, the state must refund that money to the

federal government.

      In Florida, AHCA administers the state Medicaid program. AHCA contracts

with a variety of private health care companies, known as managed care

organizations or health maintenance organizations, such as Staywell and




                                          6
               Case: 14-12373       Date Filed: 08/11/2016       Page: 7 of 124


HealthEase, to pay health care providers for the care delivered to Medicaid

patients. For our purposes, we refer to these entities as HMOs.

       Medicaid and, in turn, AHCA cover medical and behavioral health care

services. This case involves expense reports for only two types of outpatient

behavioral health care services: (1) Community Mental Health (“CMH”) services,

and (2) Targeted Case Management (“TCM”) services. We refer to them as

“CMH/TCM” services. 3

A.     AHCA Contracts

       Staywell and HealthEase operated under contracts with AHCA to cover

medical and behavioral health care services for Medicaid enrollees. Staywell and

HealthEase received a monthly premium from AHCA. AHCA calculated the

premium, which is sometimes called a “capitation” payment, based on the number

of Medicaid patients Staywell and HealthEase covered. For each covered member,

AHCA paid a flat, capitated rate, known as a per-member-per-month or “PMPM”

payment. This flat capitated rate was based on the estimated cost of providing a

typical Medicaid patient’s needed health care services and did not vary based on

Staywell’s and HealthEase’s actual costs for covered members.


       3
        CMH services are provided at a Community Mental Health Center and include certain
medical, psychiatric, behavioral health therapy, community support and rehabilitation,
therapeutic behavioral on-site day treatment, crisis intervention, and substance abuse services.
       TCM is intensive outpatient care provided by certified personnel trained to provide one-
on-one life-coordination services, including home visits, to high-risk patients with severe
emotional or mental conditions.

                                                7
             Case: 14-12373      Date Filed: 08/11/2016    Page: 8 of 124


      This capitation system allowed AHCA to shift risk to Staywell and

HealthEase. If Staywell and HealthEase on average spent more per enrolled

Medicaid patient than the capitated rate, they would incur a loss. But if they spent

less, they made a profit. In theory, AHCA was incentivizing Staywell and

HealthEase to provide preventive care to decrease total health care costs.

      Staywell and HealthEase used different methods to provide behavioral

health care services to patients. Staywell contracted directly with health care

providers. Staywell reimbursed some providers on a fee-for-service basis but paid

other providers a flat sub-capitated rate for each patient treated.

      HealthEase, on the other hand, subcontracted with CompCare, an

independent behavioral health organization (“BHO”) with a network of providers.

HealthEase paid CompCare a sub-capitated rate per enrolled patient, and, in turn,

CompCare subcontracted with its network’s providers to treat HealthEase’s

Medicaid patients. A sub-capitation arrangement with a subcontractor mirrors a

capitation arrangement, but the rate is lower and the suite of covered services is

generally more limited.

      As of July 1, 2002, AHCA’s contracts started requiring coverage for the two

types of outpatient behavioral health care at issue here, CMH/TCM services.

AHCA identified what particular services would qualify as CMH/TCM services in

two coverage and limitations handbooks.



                                           8
             Case: 14-12373    Date Filed: 08/11/2016   Page: 9 of 124


      In exchange for this new coverage obligation, AHCA increased the capitated

rate for behavioral health care. AHCA piloted the CMH/TCM program in a

limited geographic area (called Areas 1 and 6) that included Pensacola and Tampa.

For reporting purposes, AHCA notified Staywell and HealthEase each year what

portion of the capitation payment was intended to cover CMH/TCM services.

B.    Florida’s 80/20 Rule

      CMH/TCM services were a very profitable part of Staywell’s and

HealthEase’s business. But those profits were threatened when Florida enacted

restrictions on companies that received Medicaid money.

      Effective June 7, 2002, Florida amended its Medicaid statute as to

“comprehensive behavioral health care services.” This amendment, which created

the “80/20 rule,” was intended to ensure that most Medicaid money was spent on

patients’ medical treatment rather than yielding high profits for HMOs. 2002 Fla.

Laws 4662, 4693-94. To achieve this goal, the 80/20 rule required AHCA to

include in its contracts a requirement that an HMO spend at least 80% of its

capitation payment on providing behavioral health care services. If an HMO spent

less than 80% of the premium on behavioral health care services, the HMO was

required to refund the difference to AHCA. An HMO could retain no more than

20% of the premium for administrative costs, overhead, and profit. The 80/20 law

read as follows:



                                         9
            Case: 14-12373     Date Filed: 08/11/2016   Page: 10 of 124


      To ensure unimpaired access to behavioral health care services by
      Medicaid recipients, all contracts issued pursuant to this paragraph
      shall require 80 percent of the capitation paid to the managed care
      plan, including health maintenance organizations, to be expended for
      the provision of behavioral health care services. In the event the
      managed care plan expends less than 80 percent of the capitation paid
      pursuant to this paragraph for the provision of behavioral health care
      services, the difference shall be returned to the agency.

Fla. Stat. § 409.912(4)(b) (2006).

      Upon the amendment’s enactment, AHCA’s contracts with Staywell and

HealthEase imposed the 80/20 rule on only premium money for outpatient

behavioral health care services, specifically CMH/TCM services. AHCA required

Staywell and HealthEase annually to submit expense reports certifying that 80% of

the AHCA premium was spent on CMH/TCM services. To facilitate and

standardize expense reporting, AHCA annually provided Staywell and HealthEase

with a spreadsheet template (the “Worksheet”). The Worksheet was designed to

calculate the portion of the premium Staywell or HealthEase spent on CMH/TCM

treatment that year and the amount of any refund due to AHCA.

      To illustrate the expense-reporting process, we discuss Staywell’s

Worksheet for CY 2006. The Worksheet had five line items: (1) AHCA’s

CY 2006 capitation payment to Staywell for CMH/TCM services; (2) the total

amount Staywell spent on CMH/TCM services in CY 2006; (3) the ratio of line 2

to line 1, expressed as a percentage; (4) the difference between line 3 and the 80%




                                         10
            Case: 14-12373     Date Filed: 08/11/2016   Page: 11 of 124


minimum ratio; and, (5) if line 3 was less than 80%, the refund Staywell owed

AHCA to reach the 80% minimum. The Worksheet for CY 2006 appears below:




The Worksheet referenced the 80/20 rule and instructed Staywell that the purpose

of the Worksheet was to determine whether it had spent at least 80% of its

premium on “only” CMH/TCM services, stating:

      Pursuant to Section 409.912(4)(b), F.S., managed care entities that
      provide behavioral health services must expend at least eighty (80)
      percent of the capitation paid by the Agency on those services,
      defined as community mental health and targeted case management
      services only. If less than eighty (80) percent of the capitation is
      expended on these services, the entity shall return the difference to the
      Agency.

(emphasis added). The Worksheet required Staywell’s CEO or President to certify

the accuracy of Staywell’s reported expenses.

      When AHCA sent the Worksheet to Staywell or HealthEase, AHCA had

already filled in line 1, identifying how much premium money AHCA had paid



                                         11
            Case: 14-12373      Date Filed: 08/11/2016   Page: 12 of 124


them for CMH/TCM services. All Staywell and HealthEase had to do was fill in

their actual expenses on line 2. The rest of the calculations automatically flowed

from those two numbers. This case concerns the defendants’ fraudulent reporting

of false and inflated expenses on line 2 to keep Staywell and HealthEase from

having to pay larger refunds.

      In July 2002, shortly after the 80/20 rule took effect, Farha joined WellCare

as CEO. Later that fall, Farha’s team acquired Staywell and HealthEase. During

Farha’s tenure, Farha signed several amendments to the Staywell and HealthEase

contracts with AHCA, wherein Farha as CEO repeatedly agreed to the contracts’

underlying terms.

C.    Profit and Refund Studies

      In the spring of 2003, Farha asked WellCare actuary Todd Whitney to

analyze Staywell’s and HealthEase’s profitability as to their Medicaid components.

On May 7, 2003, Whitney emailed Farha a spreadsheet titled “FL Medicaid

Projected Behavioral Health Profit.” The spreadsheet tracked what Whitney called

the “contribution margin,” that is, premium revenue for behavioral health minus

Medicaid claim costs. Whitney’s calculations revealed how much of the premium

payment Staywell and HealthEase kept for administrative costs, overhead, and

profit after paying medical claims.




                                          12
            Case: 14-12373    Date Filed: 08/11/2016   Page: 13 of 124


      As to Staywell, Whitney’s calculations showed that, after paying all

CMH/TCM claims, in some areas of Florida Staywell was keeping approximately

70% of its premium money for administration, overhead, and profit (much more

than the 20% that the 80/20 rule allowed). For CMH/TCM claims, Staywell’s

most profitable area was Area 6, in which Staywell received $15.00 per-member-

per-month (“PMPM”) but paid on average only $4.69 PMPM. In Area 6, Staywell

paid only 31.3% of its premium on CMH/TCM claims and retained the remaining

68.7% for administration, overhead, and profit. Given Staywell’s total

membership in Area 6, Staywell’s annual contribution margin in Area 6 was

$5,925,691, almost double its margin in all other areas of Florida combined.

HealthEase had similar results.

      Staywell’s and HealthEase’s large contribution margins for Areas 1 and 6

were due to the much higher capitated rates of $15.00 PMPM that AHCA paid for

Areas 1 and 6, as opposed to $4.00 PMPM for all other areas. The additional

$11.00 PMPM more than made up for the marginal increase in claim costs in Areas

1 and 6, the areas where AHCA required coverage of CMH/TCM services.

      WellCare executives quickly recognized the implications of Florida’s new

80/20 rule. As early as February 2003, Kale circulated an email expressing

concern about WellCare’s “potential exposure regarding the new requirement that

Medicaid HMO’s must expend 80% of the capitation for [CMH/TCM] services.”



                                        13
            Case: 14-12373     Date Filed: 08/11/2016   Page: 14 of 124


Kale projected a potential refund to AHCA of almost $6.5 million (enough to

dramatically reduce WellCare’s large behavioral health care profits).

      Thereafter, Whitney evaluated various refund scenarios for Staywell and

HealthEase in Areas 1 and 6. The scenarios considered different definitions of

CMH/TCM expenses. From July 2002 through September 2003, based on a strict

definition of CMH/TCM expenses, Staywell had spent just 23% of its premium on

CMH/TCM expenses and would have to pay back as much as $6,289,863. In the

best case scenario, based on a looser definition of CMH/TCM expenses, Staywell

had spent just 36% on CMH/TCM expenses and would have to pay back at least

$4,803,645, or $400,000 per month.

D.    Creating New Subsidiary

      In light of the size of the potential refunds, WellCare began setting up a

scheme to evade the 80/20 rule and keep its large profits. Under the scheme:

(1) WellCare would create a new wholly-owned subsidiary; (2) Staywell and

HealthEase would transfer their provider contracts to the new subsidiary;

(3) Staywell and HealthEase would each pay 85% of their premium received for

CMH/TCM services to WellCare’s new subsidiary; and (4) the new subsidiary

would continue to pay the much smaller portion of the premium for CMH/TCM

services. This structure would enable Staywell and HealthEase to report expenses

in excess of 80%, while the new subsidiary would continue to pay only 45% or less



                                         14
              Case: 14-12373   Date Filed: 08/11/2016   Page: 15 of 124


directly to providers. Under the scheme, WellCare would preserve its large profit

margins in these two types of behavioral health care services in spite of the new

80/20 rule.

      The defendants began planning for the new subsidiary at least as early as

mid-2003. On July 16, 2003, Farha emailed Kale stating, “[W]e really need to

think about how to setup a BH [behavioral health] subsidiary, that will be capped

at 80% of premium.” Kale responded, “OK Todd…”

      By the fall of 2003, Farha grew impatient with the slow progress of

implementation. On September 17, 2003, Farha sent an email to Kale with a

subject line reading, “Status of BH Subsidiary / Need update.” Kale responded

that the incorporation documents for the new subsidiary, “WellCare Behavioral

Health, Inc. (WCBH),” were near completion and that outside counsel would begin

drafting contracts for Staywell and HealthEase to subcontract with WCBH. Kale

also explained that “a subsidiary corp is necessary for our Areas 1 & 6 programs”

but that this “would change if the State would somehow repeal the 80% . . .

requirement . . . .” Farha imposed a deadline: “Bill, Given the stakes involved

(potentially 400k/Month of giveback), the pace of this project is not acceptable.

We must execute these intercompany contracts asap, and get this subsidiary

operating by 10/1. Why would we delay and increase the amount of our potential

giveback? We must finalize this.” (emphasis added). Farha sent an even testier



                                         15
              Case: 14-12373      Date Filed: 08/11/2016       Page: 16 of 124


follow-up message to general counsel Thad Bereday: “This Goddamn thing is

costing us 400K/Month. OUTSOURCE: Get it done, GT/ OTher/ Spend $$. I

don’t care. This is absolutely stupid.” On September 22, 2003, Kale wrote Farha:

“As we agreed, setting up the corporation is easy; it is the questions that follow

(and probably many more not included in this work plan) that will determine if we

create a viable organization if we were to be audited by AHCA.” 4

       In September 2003, WCBH was finally incorporated. Farha was WCBH’s

president, CEO, and director-chairman. Behrens later became CFO and a director.

Kale became Vice President of Clinical Operations. Like Staywell and

HealthEase, WCBH did not provide any Medicaid-reimbursable health care

services.5

       Lest there be any doubt, a WellCare slide titled “Fund Allocation Model”

painted a clear picture of how WellCare was creating and using this new subsidiary

to evade the 80/20 rule:




       4
         The “work plan” to which Kale referred appears to be a WellCare document titled
“Behavioral Health Subsidiary Corporation Work Plan.” It included such action items as
(a) “Develop Business Justification for all lines of business”; (b) “Justify why HMOs would pay
80% premium”; and (c) “Separate sub-lease for WCBH: Advantages in AHCA audit of distinctly
standalone space at WellCare.”
       5
         At one point, HealthEase owned and operated a clinic in the Pensacola area. This
exception aside though, Staywell and HealthEase were HMOs and did not provide health care
services to patients and certainly not CMH/TCM services.

                                              16
             Case: 14-12373      Date Filed: 08/11/2016     Page: 17 of 124




      WellCare’s slide shows that WellCare’s Staywell and HealthEase would:

(1) receive the full premium from AHCA; (2) keep 15% for administration and

overhead; and (3) pay 85% to WCBH. In turn, WCBH would pay only 45% of the

whole for “direct behavioral health care services” and would keep 40% for

administration, overhead, and profit. 6 Under this fund allocation scheme,

WellCare entities retained 55% of the behavioral health care premium for

administration, overhead, and profit, well over the 20% the 80/20 rule permitted.

      6
         As the slide shows, out of that 40%, WCBH kept 24% and paid 16% to CHMI, another
internal WellCare subsidiary, for management.

                                            17
             Case: 14-12373    Date Filed: 08/11/2016    Page: 18 of 124


A jury could reasonably infer that Whitney’s $400,000-per-month refund

projection spurred the creation of the new subsidiary.

      A company email explained that the 85% rate paid to the new WCBH

subsidiary was “based on the historical premiums received by” Staywell and

HealthEase from AHCA and “based on a conceptual pass through of 85%” of the

total premium received from AHCA. (emphasis added). As WellCare financial

analyst Greg West testified, the 85% pass-through figure was “[s]o [WellCare]

wouldn’t pay anything back on the 80/20 payback.” Staywell and HealthEase each

used a sub-capitated rate to pay WCBH. West testified he was told that the sub-

capitated rate Staywell and HealthEase each paid WCBH was a “back-of-the-

envelope calculation,” which to him meant the kind of “calculation you do in your

head or on a piece of paper that you’re going to throw away; so you have no record

of how it was calculated. And also that that would be round numbers, it wouldn’t

be real-specific.”

      Another WellCare internal slide presentation framed WCBH as WellCare’s

“[p]ro-active response to potential implications” of the “New Medicaid Mental

Health Law in Florida” (the 80/20 rule). The slides listed as an action item that

WellCare needed to “[p]repare [a] rationale for WCBH and answers to All AHCA

inquiries, if any.” Staywell and HealthEase, by paying 85% of their behavioral




                                         18
              Case: 14-12373       Date Filed: 08/11/2016      Page: 19 of 124


health premium to WCBH, would pay at least twice as much as the market rates

they would pay an independent, third-party BHO like CompCare.

       After WCBH was incorporated (and after the first round of 80/20 reporting

discussed below), Farha instructed Kale to change WCBH’s name to Harmony

Behavioral Healthcare—“and quickly.” Farha explained, “Let’s put some distance

between BH [Harmony] and the WellCare name.” On August 26, 2004, WCBH

changed its name from WellCare Behavioral Health, Inc. to Harmony Behavioral

Health, Inc. (“Harmony”).

                           III. 80/20 EXPENSE REPORTS

       Because the relevant limitations period precluded fraud charges relating to

2004 and earlier, the 2011 indictment charged the defendants with fraud only as to

the CY 2005 and 2006 reports. We nevertheless consider the defendants’ conduct

in submitting the CY 2002-04 reports because it shows their acquired knowledge

and motive by the time they submitted the CY 2005 and 2006 reports.

A.     CY 2002 and 2003 Reports

       In 2004, Staywell and HealthEase each received a set of two Worksheets,

one for expenditures from July 1 through December 31 of 2002 7 and one for all of

2003. The Worksheets showed on line 1 the amount of premium AHCA allocated

       7
         The letters accompanying the CY 2002 Worksheets explained that AHCA’s general
counsel elected to impose the 80/20 requirements for only the second half of 2002, after the
80/20 law took effect, rather than for the full year, and AHCA had adjusted the premium figures
in the Worksheets for CY 2002 accordingly.

                                              19
             Case: 14-12373     Date Filed: 08/11/2016     Page: 20 of 124


to CMH/TCM services. In a June 3, 2004 email, AHCA reminded Staywell and

HealthEase that they were “required to expend at least 80 percent of the capitation

paid on such services.” A cover letter reminded Staywell and HealthEase of their

80/20 obligations and explained how to fill out the Worksheets. The cover letters

quoted the contract language relating to the 80/20 rule:

      By April 1 of each year, plans with members in Areas 1 and 6 shall
      provide a breakdown of expenditures related to the provision of
      behavioral health care, using the spreadsheet template provided by the
      agency. Pursuant to Section 409.912(3)(b), F.S., 80 percent of the
      capitation paid to the plan shall be expended for the provision of
      behavioral health care services. In the event the plan expends less
      than 80 percent of the capitation, the difference shall be returned to
      the agency.

The letters explained that “[f]or reporting purposes, behavioral health care services

are defined as those services the plan is required to provide, as listed in the

Community Mental Health and Targeted Case Management Services Coverage and

Limitations Handbooks.” To stress that AHCA wanted to know what the providers

were paid, the letter added that “[a]s used above, expended means the total amount,

in dollars, paid directly or indirectly to behavioral health providers for the

provision of those required behavioral health care services.” The letters invited

Staywell and HealthEase to contact AHCA if they had any questions.

      Upon receiving the CY 2002 and CY 2003 Worksheets, Pearl Blackburn,

WellCare’s Director of Regulatory Affairs for Medicaid, filled out a “Regulatory

Inquiry Routing Form” marked “Follow-up Required: Urgent” with topic

                                           20
             Case: 14-12373      Date Filed: 08/11/2016    Page: 21 of 124


“Behavioral Health Expenditures” and forwarded the Worksheets to several

WellCare executives, including Farha, Behrens (identifying him as the “owner” of

the 80/20 reporting project), Harmony executive Dave Smith, and general counsel

Thad Bereday. On June 16, 2004, Bereday emailed Farha, Behrens, and others to

inform them that their “team ha[d] been activated on the BH [behavioral health]

expenditures reconciliation.” Bereday explained that “they [were] already busy

calculating [their] BH expenditures to achieve the most favorable reporting

possible to the state.” Bereday added, “I have also discussed this matter with Paul

[Behrens] . . . . Paul will serve as the overall project lead.”

      The team responsible for calculating the 80/20 expenses was Medical

Economics, a division of WellCare’s Finance Department, which Behrens

oversaw. The team’s work largely fell to Smith, West, Kale, and another

employee. Smith told West that Darrell Lettiere, a WellCare employee, had

previously conducted a refund analysis and estimated that Staywell and HealthEase

would collectively owe a $10.2 million refund. Smith told West that they had been

“charged by Todd Farha to find a way not to pay back 10 million dollars.” They

had to “find[] a way to make it zero.”

      West examined Lettiere’s refund analysis and discovered that it included a

number of questionable 80/20 expenses. West noticed that Lettiere’s expense

totals included not only payments to medical providers but also the amounts



                                           21
             Case: 14-12373     Date Filed: 08/11/2016    Page: 22 of 124


Staywell and HealthEase had paid to Harmony for the last two months of CY 2003.

In response to West’s questions, Smith explained that WellCare had created

Harmony as its own mental health company and Staywell and HealthEase had each

paid Harmony 85% of the premium money they received from AHCA so “they

didn’t have to pay it back.” Lettiere’s analysis still resulted in a $10 million

projected refund because Harmony had existed for only a few months of CY 2003.

To reduce the refund as close as possible to zero, as Farha requested, the team

needed to include additional non-qualifying expenses.

      To reduce the refund, Kale told West to add in such non-qualifying items as:

(1) a portion of all the pharmacy costs that correlated to the percentage of claims

physicians submitted relating to behavioral health care; (2) both fee-for-service and

capitation payments to primary-care physicians, including claims in which only a

secondary diagnosis related to mental health (thus, for example, WellCare would

include its payments for a claim involving a “broken arm” if the physician had

included “depression” as a secondary diagnosis); and (3) claims either (a) paid to a

mental health provider, (b) involving a mental health diagnosis, or (c) using a

mental health procedure code, even though the CMH and TCM handbooks

required all three elements for a claim to be considered a qualifying expense. West

characterized these expenses as “gray areas” and “questionable items,” or in some

instances “not even remotely close to behavioral health” expenses. Years later,



                                          22
            Case: 14-12373     Date Filed: 08/11/2016   Page: 23 of 124


Kale, during a secretly-recorded conversation, admitted: “Yeah, I did that analysis,

I . . . remember this all too well.” Kale added, “We got very creative.”

      After including all of these non-qualifying items, the team managed to

reduce Staywell and HealthEase’s collective total refund figure for CYs 2002 and

2003 to $6,147,700. On behalf of the team, Smith emailed Behrens and Bereday

their final figures. Bereday then emailed Farha:

      After much back and forth, there is not going to be further change.
      Kale is already waivering [sic] in his support of this number, there
      was difficulty obtaining verifiable data that we felt could survive
      audit, and Paul [Behrens] feels we are currently being as aggressive as
      possible while still defensible.

      Smith is bringing you the certification now that you need to sign.

Farha responded, “ok.”

      Staywell and HealthEase completed their CY 2002 and 2003 Worksheets

consistent with the spreadsheet that Kale, West, and Smith produced. Staywell

reported to AHCA that it spent $1,848,330 (41.1% of its premium for CMH/TCM)

on qualifying services in CY 2002 and $4,519,744 (50.5% of its premium for

CMH/TCM) on qualifying services in CY 2003. This resulted in Staywell paying

a $1,746,965 refund for CY 2002 and a $2,634,626 refund for CY 2003.

HealthEase reported to AHCA that it spent $1,663,077 (57.9% of its premium for

CMH/TCM) on qualifying services in CY 2002 and $3,684,423 (61.2% of its

premium for CMH/TCM) on qualifying services in CY 2003. This resulted in



                                         23
            Case: 14-12373     Date Filed: 08/11/2016    Page: 24 of 124


HealthEase paying a $636,433 refund for CY 2002 and a $1,129,676 refund for

CY 2003. The entities collectively refunded $6,147,700 for CY 2002 and 2003.

      Farha signed off on the Worksheets affirming that “the expenditure

information reported is true and correct to the best of [his] knowledge and belief.”

At trial, West testified that the 80/20 expenses Staywell and HealthEase reported in

their CY 2002 and CY 2003 Worksheets were “false number[s].”

      The government’s expert witness, Harvey Kelly, also testified the reported

expenses were false. Kelly was a forensic accountant, CPA, and managing director

at a financial consulting firm. Kelly reviewed and analyzed WellCare’s records,

including its claims database. Based on his claims analysis, Kelly testified that the

numbers WellCare reported were “not true and accurate,” bearing “no logical

relationship . . . between monies paid to third-party providers for the provision of

outpatient behavioral healthcare services.” While Staywell and HealthEase

collectively reported an 80/20 expense total of $3,511,407 for CY 2002, their

actual qualifying expenses totaled a mere $923,274, a difference of $2,588,133.

The difference was even greater for CY 2003. Staywell and HealthEase reported

an expense total of $8,204,167 for CY 2003, but their actual qualifying expenses

totaled $3,350,656, a difference of $4,853,511. This means that in CY 2002 and

CY 2003, Staywell and HealthEase over-reported their expenses by over $7

million and substantially underpaid their refunds.



                                          24
             Case: 14-12373     Date Filed: 08/11/2016    Page: 25 of 124


B.    CY 2004 Reports

      AHCA renewed its contracts with Staywell and HealthEase for 2004. The

new contract and the CY 2004 cover letter instructed: “For reporting purposes . . .

‘behavioral health services’ are defined as those services that the Plan is required

to provide as listed in the Community Mental Health Services Coverage and

Limitations handbook and the Targeted Case Management Coverage and

Limitations handbook.” The new contract also instructed: “For reporting purposes

. . . ‘expended’ means the total amount, in dollars, paid directly or indirectly to

behavioral health providers solely for the provision of behavioral health services

. . . not including administrative expenses or overhead of the plan.” (emphasis

added). In January 2005, both Farha and Kale signed a WellCare “policy and

procedure” document that mirrored the contract language.

      In February 2005, AHCA sent Staywell and HealthEase the CY 2004

Worksheets along with cover letters. The substance of the Worksheets and cover

letters was essentially unchanged. As in CY 2002 and 2003, AHCA completed

line 1 of the Worksheets, showing the CY 2004 premium amount paid to Staywell

and HealthEase for CMH/TCM services.

      As she had during the previous reporting cycle, Pearl Blackburn routed the

80/20 reporting materials to Farha, Behrens (again, the “owner” of the project), and

Kale. In response, on February 14, 2005, Farha emailed a group of people,



                                          25
             Case: 14-12373   Date Filed: 08/11/2016   Page: 26 of 124


including Behrens, Kale, Bereday, and Smith. Farha wrote: “Team, lets [sic] be

sure we handle this one appropriately. Who is on point for this process?” Behrens

replied: “Todd, I am on point for the completion of this required form.

Specifically, Bill White is working with Medical Economics to assure timely and

appropriate completion.” Smith and West were again tasked with compiling data

for the reports.

      West testified that he had expected Staywell and HealthEase to report

qualifying expenses totaling 85% of the premium each entity had received from

AHCA. That was because, according to Smith, Staywell and HealthEase

contracted with Harmony for the purpose of paying 85% to Harmony and avoiding

a refund. For CY 2003, West had used the sub-capitated Harmony payments for

the last two months of the year but otherwise counted an assortment of varied

expense items for the reports. Because Harmony existed for all of CY 2004, and

assuming Staywell and HealthEase had in fact paid Harmony 85% of their

premium, West thought Staywell and HealthEase should refund nothing to AHCA.

      But Smith gave West different instructions. “The idea was to come up with

a payback” after all. Smith told West to produce three preliminary refund

scenarios based on different assumptions and generate total refunds of $0, $1

million, and $1.5 million. The idea was to refund at least some amount to AHCA

(presumably to avoid an audit). Because reporting that Staywell and HealthEase



                                         26
            Case: 14-12373     Date Filed: 08/11/2016   Page: 27 of 124


had each paid Harmony 85% of their premium would result in no refund, West had

to adjust downward from 85%.

      To manipulate the figures and create three refund scenarios, West relied on

the fact that not all of Staywell’s and HealthEase’s payments to Harmony covered

qualifying outpatient behavioral health care services. Staywell and HealthEase

each paid Harmony a significant portion of premium for non-qualifying inpatient

behavioral health care services, for which there was no AHCA reporting

obligation. While the entities’ journal entries recorded the total amount Staywell

and HealthEase each had paid Harmony, neither the records nor the entities’

contracts with one another distinguished between inpatient and outpatient

payments. West therefore arbitrarily divided Staywell’s and HealthEase’s total

respective payments into inpatient and outpatient portions, which West would then

manipulate to create his refund scenarios.

      West created numerous spreadsheets titled “AHCA Behavioral Health (TCM

and CMH) Payback Calculation.” Each spreadsheet identified a different portion

of the CY 2004 premium for CMH/TCM as having been paid to Harmony: at 85%,

Staywell and HealthEase would refund nothing; at 70%, they would collectively

refund about $1 million; at 67%, they would collectively refund about $1.5 million.

For each refund scenario, as West reduced the outpatient portion of Staywell’s and

HealthEase’s sub-capitated payments to Harmony, he offset that reduction by



                                         27
              Case: 14-12373      Date Filed: 08/11/2016      Page: 28 of 124


increasing the inpatient portion. West never considered the actual amounts paid to

health care providers for CMH/TCM services. West did not consult the Medicaid

handbooks as he had the year before. The amounts Staywell and HealthEase

actually paid (through Harmony) to health care providers for CMH/TCM services

were not reflected in any of his three calculations.

       Smith later revised his instructions to West: the combined refund should

total approximately $800,000, with Staywell and HealthEase each paying a

portion, and the inpatient rates Staywell and HealthEase paid to Harmony should

be the same. 8 These criteria had nothing to do with actual expenses for

CMH/TCM services. West explained that Smith’s parameters required him to

“back[] into” inpatient rates for both Staywell and HealthEase, increasing one

HMO’s refund figure and decreasing the other’s until the inpatient rates were the

same for both. West changed the numbers in his spreadsheets to comply with

Smith’s instructions, thereby producing a fourth refund scenario. As Kelly, the

forensic accountant, explained, West’s calculations focused not on determining

qualifying expenses but on coming up with a desirable refund figure to AHCA.

       West discussed his work with Behrens, and Staywell’s and HealthEase’s

final Worksheets were again based on West’s calculations. This time, Imtiaz


       8
         The total sub-capitated rate that Staywell and HealthEase each paid Harmony was not
broken down into inpatient and outpatient rates in Harmony’s contracts. West thus manipulated
the inpatient and outpatient rates to create these refund scenarios.

                                             28
            Case: 14-12373    Date Filed: 08/11/2016   Page: 29 of 124


Sattaur, then president of Staywell and HealthEase, signed instead of Farha. At

trial, however, Sattaur testified that the work of WellCare’s Medical Economics

team “would be approved by Mr. Paul Behrens, and the ultimate sign-off on the

approval of whether [the Worksheets get] filed with the State would be by Mr.

Todd Farha.”

      Staywell certified to AHCA that, in CY 2004, it spent $6,525,079 (72.1% of

its premium for CMH/TCM) on qualifying services. Staywell therefore refunded

$713,642 to AHCA. HealthEase certified that, in CY 2004, it spent $5,119,436

(79.0% of its premium for CMH/TCM) on qualifying services. HealthEase

therefore refunded $65,707 to AHCA. The combined total expenses were

$11,644,515 and the combined total refund was $779,349.

      West testified that the 80/20 expenses Staywell and HealthEase reported on

their Worksheets were “false number[s].” Kelly, the forensic accountant,

confirmed the falsity of Staywell’s and HealthEase’s reports. Based on an analysis

of claims data, Kelly testified that Staywell’s and HealthEase’s actual CY 2004

qualifying expenses totaled only $3,522,000, a difference of $8,122,515. By over-

reporting their expenses by over $8 million, Staywell and HealthEase substantially

underpaid their refunds.

      WellCare’s own internal documents also confirmed the falsity of Staywell’s

and HealthEase’s CY 2004 reports. Smith directed West to calculate for internal



                                        29
              Case: 14-12373      Date Filed: 08/11/2016      Page: 30 of 124


use Staywell’s and HealthEase’s “actual expenditures” in monies “actually being

used for [CMH/TCM services].” West testified that he created a spreadsheet,

partly with Clay’s input, which calculated Staywell’s and HealthEase’s

CMH/TCM expenses according to the “strict definition” of qualifying expenses

found in the CMH and TCM handbooks provided by AHCA. According to West’s

spreadsheet, Staywell and HealthEase (through Harmony) had actually spent only

$3,237,891.98 combined (19.9% of their premium) on CMH/TCM services in

CY 2004, far below the $11,644,515 they reported to AHCA.

       West testified that, if claims for additional procedure codes provided by

Kale were factored in, Staywell and HealthEase’s 80/20 expense percentage rose

from 19.9% to 22.6%. Even if all of Harmony’s administrative costs were

included, the percentage rose to only 51.1%. These percentages were still well

short of the 72.1% and 79.0% expense percentages Staywell and HealthEase

reported to AHCA in the Worksheets.9 Subsequently, Bereday shared with Farha a

presentation that detailed Staywell’s and HealthEase’s reported expenses (72.1%

and 79.0% respectively) and revealed what the entities’ “Medical Costs” were as

defined by AHCA—that is, their actual qualifying expenses (19.9%, 22.6%, or

51.1%, per West’s analysis). Farha thus knew that Staywell and HealthEase had
       9
         As we discuss infra, there was a mathematical error in the premium figure AHCA listed
on line 1 of the Worksheets for CY 2002 through 2004. Even if AHCA had listed the correct
figure on line 1 of the Worksheets for CY 2004, Staywell’s and HealthEase’s qualifying expense
percentages would still have been far below what they reported for CY 2004. Line 1 did not
affect Staywell’s and HealthEase’s qualifying expenses.

                                              30
            Case: 14-12373     Date Filed: 08/11/2016   Page: 31 of 124


not reported their expenses for CMH/TCM services consistent with AHCA’s

definition of qualifying expenses.

C.    CY 2005 Reports

      In mid-April 2006, AHCA sent Staywell and HealthEase the Worksheets for

CY 2005 with instructional cover letters. Once again, the Worksheets listed

“Targeted Case Management” and “Community Mental Health” as the only

qualifying expenses on line 2. The Worksheets also defined “behavioral health

services” as “community mental health and targeted case management services

only.” As in prior years, AHCA completed line 1 of the Worksheets, showing how

much premium Staywell and HealthEase received in CY 2005.

      While AHCA made minor wording changes to the Worksheet, AHCA

revised the cover letter in some notable ways. The new cover letter now quoted

language from the 80/20 law rather than from the AHCA contracts. Also, previous

cover letters had instructed Staywell and HealthEase to use the CMH and TCM

handbooks to determine which types of behavioral health care services qualified

under the 80/20 rule. This time, the cover letter listed the only authorized

procedure codes for eligible expenses, stating:

      The Agency has determined that for this purpose, “behavioral health
      care services” is defined as community mental health (procedure
      codes H0001HN; H0001HO . . . or T1023HF) and targeted case
      management (procedure codes T1017; T1017HA; or T1017HK).




                                         31
            Case: 14-12373    Date Filed: 08/11/2016   Page: 32 of 124


The AHCA contract in CY 2005 was the same one as CY 2004, and consequently

still required Staywell and HealthEase to report only money paid to health care

providers, not any administrative expenses or overhead.

      In mid-March 2006, before WellCare received the CY 2005 Worksheets,

WellCare’s Medical Economics team started working on Staywell’s and

HealthEase’s CY 2005 reports. West encountered several new hurdles. During

CY 2005, AHCA had paid Staywell and HealthEase substantially more in

capitation money for CMH/TCM services than previous years due to AHCA’s

expanding the CMH/TCM program statewide. Although Staywell and HealthEase

now covered CMH/TCM services for all of Florida (rather than just Areas 1 and 6),

Staywell and HealthEase had not paid any of this new premium money to

Harmony, which held the subcontracts with providers. In CY 2004, AHCA had

allocated $15,529,829 as Staywell and HealthEase’s combined premium. But in

CY 2005, West estimated that Staywell and HealthEase combined received

$30,310,183, almost twice as much.

      When West calculated the prospective CY 2005 refunds using Staywell’s

and HealthEase’s existing sub-capitation rates to Harmony and the same Harmony

inpatient rates from CY 2004, West projected that Staywell and HealthEase would

collectively owe AHCA an $11.9 million refund. West explained the problem to




                                        32
            Case: 14-12373     Date Filed: 08/11/2016   Page: 33 of 124


Clay and WellCare employee Bill White. White said, “[W]e should have changed

our contract [with Harmony], and we didn’t.”

      West reported to Kale that if they wanted to refund nothing for CY 2005,

they would have to reduce Harmony’s inpatient rate, which was $4.91 PMPM in

CY 2004, to between $1.50 and $2.46 PMPM. Kale responded, “[T]his is good

information.” Kale added, “If we wanted a small payback with an MLR below 80,

we can attempt to justify a[n inpatient] number around 2.75 or 3.00. Thanks.”

      To avoid dramatically reducing the inpatient rate for both Staywell and

HealthEase, the reporting team instead added (1) Staywell’s sub-capitation

payments to Harmony of $7,337,954 for CMH/TCM services generally and

(2) Harmony’s payments of $5,263,500 to health care providers in Areas 2-5 and

7-11, thereby manipulating Staywell’s total expense figure to be $12,601,454. For

HealthEase, the team added (1) HealthEase’s sub-capitation payments to Harmony

of $6,169,747 for CMH/TCM services generally and (2) Harmony’s payments of

$5,122,816 to health care providers in Areas 2-5 and 7-11, thereby manipulating

HealthEase’s total expense figure to be $11,292,563. At trial, Kelly, the forensic

accountant, described this maneuver as a kind of “double counting.” Although

Staywell and HealthEase had not actually paid Harmony any of the increased

premium they had received for the CMH/TCM program expansion, Harmony

nevertheless had covered CMH/TCM claims statewide. Kelly explained, “You



                                         33
             Case: 14-12373      Date Filed: 08/11/2016   Page: 34 of 124


can’t have it both ways. You can’t say . . . ‘I’m going to pay you for the

capitation,’ and ‘oh, by the way, you know, if you pay any providers, I’ll tell the

state I paid the providers too.’”

      With this method, West projected Staywell and HealthEase would owe a

combined refund of $699,223, far less than the $11.9 million West had originally

projected. West was optimistic about this calculation maneuver because the total

projected refund amount was close to the previous year’s refund of almost

$800,000 without dramatically affecting Harmony’s inpatient rate. In a group

email that included Clay, West explained his work and wrote “I think we got it!”

      But not quite. West’s calculations were based on his estimate that Staywell

and HealthEase had received a combined $30,310,183 in premium for CMH/TCM

services for CY 2005. West estimated a $30,310,183 premium figure based on

information from rate tables on AHCA’s website. On April 18, AHCA emailed

Staywell and HealthEase the CY 2005 Worksheets. On line 1, AHCA allocated a

$12,306,570 premium to Staywell and a $12,572,017 premium to HealthEase. The

combined total premium of $24,878,587 was about $5.4 million less than West’s

original $30,310,183 estimate.

      This $5.4 million difference between the actual premium figure on the

Worksheets and West’s estimated premium figure came to be known as the




                                           34
              Case: 14-12373       Date Filed: 08/11/2016      Page: 35 of 124


“premium difference.” 10 Those both inside and outside of Medical Economics at

WellCare did not know what to make of this premium difference between what

AHCA said it had paid Staywell and HealthEase for outpatient behavioral health

care, reflected on line 1, and what West estimated AHCA had paid. In the past, the

premium figures on line 1 of the Worksheets had differed from West’s estimates

by only a slight amount. Now, the difference substantially affected the refund

calculation, resulting in neither Staywell nor HealthEase owing a refund.

       Despite their confusion, no one at WellCare called AHCA for clarification,

even though the cover letters accompanying the Worksheets invited them to do so.

From mid-April to mid-June 2006, the expense reporting team discussed what to

make of this premium difference and whether it should factor into the expenses

Staywell and HealthEase would report to AHCA. Of course, what Staywell and

HealthEase actually spent on qualifying expenses was unrelated to the premium

AHCA listed on line 1 of the Worksheets. Any change on line 1 would affect the

HMOs’ refunds but not their qualifying expenses.

       Over the next several weeks, West and others considered a variety of refund

scenarios. By mid-June, they found themselves up against the submission deadline

       10
          For the first few 80/20 reporting cycles, AHCA’s premium figures on line 1 of the
80/20 Worksheets were inaccurate due to an error in the rate tables on AHCA’s website. In prior
years, the Worksheet premium figures included money for some inpatient behavioral health care
services (non-80/20) in addition to the money Staywell and HealthEase received to cover
outpatient behavioral health care, namely CMH/TCM services. As a result, the premium figures
on the Worksheets were too high. For CY 2005 and years following, AHCA corrected that error
and listed the correct premium figures on the 80/20 Worksheets.

                                              35
              Case: 14-12373       Date Filed: 08/11/2016      Page: 36 of 124


for Staywell’s and HealthEase’s Worksheets. Clay met with Farha and suggested

that Staywell and HealthEase refund nothing for CY 2005. Farha disagreed,

explaining to Clay, “No, we’re not going to do it like that. You have to pay the

Gods something.”

       Clay passed Farha’s orders along to West: “Farha wants to pay back a

million.”11 West was not sure how that request could be met. After rocking back

and forth on his heels and glancing around for a few moments, Clay asked, “We

have a premium difference, don’t we?” “Yeah,” West answered. Clay pressed,

“Well, if you refunded that?” As discussed below, Clay instructed West to run the

numbers using the premium difference calculation Clay had suggested. West

testified that Clay then stared off into the distance and said to no one in particular,

“[I] was told to find a million. [I] didn’t know how [I] could do it, and [I] did it.”

       Before encountering the premium difference, West had counted both

(1) Staywell and HealthEase’s combined sub-capitation payments to Harmony,

$13,507,701, and (2) Harmony’s fee-for-service payments to providers in Areas 2-

5 and 7-11, $10,386,316. Now, to reach Farha’s desired $1 million refund, Clay

instructed West to subtract the premium difference from Harmony’s total fee-for-

service payments in Areas 2-5 and 7-11. This calculation simply halved the fee-

for-service costs that Staywell and HealthEase double counted and yielded the

       11
         West later testified that Behrens and Bereday also confirmed to West that Farha wanted
to refund about one million dollars to AHCA for CY 2005.

                                              36
            Case: 14-12373      Date Filed: 08/11/2016   Page: 37 of 124


desired result, increasing the combined refund total for Staywell and HealthEase to

about $1.4 million. As with other aspects of Staywell and HealthEase’s evolving

expense reporting methodology, this premium difference calculation bore no

relationship to what Staywell and HealthEase (through Harmony) had actually paid

providers of CMH/TCM services or even to what Staywell and HealthEase had

paid Harmony. Kelly, the forensic accountant, testified: “You have them including

as components like the premium difference that has nothing to do with actual

amounts expended or providing services.”

      On June 15, 2006, West, Behrens, and Clay reviewed the final numbers and

then walked toward Bereday’s office. On the way, Behrens slipped into Farha’s

office, and West overheard a discussion about “1.4.” Behrens rejoined the group

and confirmed, “1.4 is okay.”

      As he looked over West’s spreadsheet, Bereday had questions. “I

understand [Farha] wants to make a million dollar payback,” he said, but “I also

see we’re refunding premium.” Bereday asked West about the premium difference

and how confident West was about the premium estimates West had used in his

refund calculations. West answered that the only way to be sure would be to call

an AHCA financial analyst. “No,” Bereday told West, “[Y]ou’re not going to call

. . . AHCA.”




                                          37
            Case: 14-12373     Date Filed: 08/11/2016   Page: 38 of 124


      Because Sattaur was out that day, Bereday invited WellCare’s Jim

Beermann into his office to certify the Worksheets. Bereday briefed Beermann on

the Worksheets, explaining why WellCare had established Harmony and the

components of the refund calculations, including the sub-capitation payments to

Harmony, the double-counting calculation, and the premium difference calculation.

West testified that after hearing all of this, Beermann looked “pretty

uncomfortable,” and Beermann “backed himself up against the door, like he was

trying to push himself out of the room.” Beermann suggested they wait for Sattaur

to return so that he could certify the expense reports. But, according to West,

Bereday, Behrens, and Clay immediately insisted, “No, no, it’s got to go today,

you’re signing it.” Beermann relented and signed the certifications.

      Staywell certified to AHCA that it spent $9,587,573 or 77.9% of its

premium for CMH/TCM on qualifying services in CY 2005 and refunded

$257,683 to AHCA. HealthEase certified it spent $8,874,848 or 70.6% of its

premium for CMH/TCM on qualifying services in CY 2005 and refunded

$1,182,766 to AHCA. Combined, Staywell and HealthEase reported $18,462,421

in expenses and paid a $1,440,449 refund.

      At trial, West admitted that the expenses Staywell and HealthEase reported

for CY 2005 had nothing to do with what they paid to providers for CMH/TCM

services. Based on his analysis of claims data, Kelly, the forensic accountant,



                                         38
            Case: 14-12373    Date Filed: 08/11/2016   Page: 39 of 124


testified that, while Staywell and HealthEase together had reported $18,462,42 in

CMH/TCM expenses for CY 2005, their actual qualifying expenses, based on what

Harmony paid to health care providers, totaled $13,100,136, a difference of

$5,362,285. By over-reporting their expenses by over $5 million, Staywell and

HealthEase substantially underpaid their refunds.

      WellCare’s internal records also revealed Staywell’s and HealthEase’s

CY 2005 reports were false and fraudulent. Starting with CY 2005, West’s

internal spreadsheets included a calculation of Staywell’s and HealthEase’s

qualifying expenses and corresponding refunds if they counted only the money

Harmony paid to providers for CMH/TCM services. West’s spreadsheets revealed

that their qualifying expenses were much less than they reported to AHCA. As

both West and the Kelly explained at trial, West’s spreadsheets showed that

Staywell and HealthEase combined (through Harmony) had paid to health care

providers only $12,956,122 or 52.1% of their premium on CMH/TCM services,

and that they should have refunded $6,946,748 to AHCA. It was no secret that

Staywell and HealthEase truly owed $6,946,748. Only days before Beermann

certified the Worksheets, Clay wrote Behrens, saying, “If we took AHCA

payments and AHCA definitions of eligible care we would owe them $6.9

million.” Instead, due to Staywell’s and HealthEase’s false reporting, they

refunded only $1,440,449 to AHCA.



                                        39
             Case: 14-12373     Date Filed: 08/11/2016   Page: 40 of 124


D.    CY 2006 Reports

      We now turn to CY 2006, the reporting year for which Farha, Behrens, and

Kale were convicted of health care fraud as to the false and fabricated expenses

reported in the Worksheets, in violation of 18 U.S.C. § 1347, and Behrens was

convicted of making false statements, in violation of 18 U.S.C. § 1035. This was

the fourth year that Staywell and HealthEase reported to AHCA their qualifying

expenses for CMH/TCM services. By this time, it was perfectly evident that

AHCA wanted to know what Staywell and HealthEase were paying to health care

providers. AHCA’s instructions were direct and unambiguous in three places:

(1) the contract, (2) the Worksheets, and (3) the cover letters.

      For 2006, AHCA, Staywell, and HealthEase executed new contracts, which,

as before, expressly instructed: “For reporting purposes . . . ‘expended’ means the

total amount, in dollars, paid directly or indirectly to community behavioral health

services providers solely for the provision of community behavioral health

services, not including administrative expenses or overhead of the plan.” (emphasis

added). AHCA’s requirement was clear: only money paid to health care providers

for CMH/TCM services qualified. Staywell and HealthEase could not include

administrative or overhead expenses. As in prior years, Farha signed a WellCare

policy and procedure document agreeing to adhere to the 80/20 requirement

described in the 2006 AHCA contract.



                                          40
            Case: 14-12373     Date Filed: 08/11/2016   Page: 41 of 124


      In February 2007, AHCA sent Staywell and HealthEase the Worksheets for

CY 2006 with instructional cover letters. The Worksheets cited the 80/20 law and

explained that Staywell and HealthEase were required to spend at least 80% of

their outpatient behavioral health premium money on “behavioral health services.”

The Worksheets defined “behavioral health services” as “community mental health

and targeted case management services only.” (emphasis added). The Worksheets

were clear that AHCA was asking Staywell and HealthEase to state expenses for

only CMH/TCM services. The Worksheets required the CEO or President of

Staywell and HealthEase to certify that the reported expenses were true and

correct. AHCA completed line 1 of the Worksheets, listing the portion of

Staywell’s and HealthEase’s premium allocated to CMH/TCM services.

      The CY 2006 cover letters closely mirrored the CY 2005 cover letters. Like

the Worksheets, the letters instructed that Staywell and HealthEase were subject to

the 80/20 law and quoted a portion of the the statute as follows:

      To ensure unimpaired access to behavioral health care services by
      Medicaid beneficiaries, all contracts issued pursuant to this paragraph
      shall require 80 percent of the capitation paid to the managed care
      plan, including health maintenance organizations, to be expended for
      the provision of behavioral health care services. In the event the
      managed care plan expends less than 80 percent of the capitation paid
      pursuant to this paragraph for the provision of behavioral health care
      services, the difference shall be returned to the agency.

The letters listed the specific CMH/TCM procedure codes that Staywell and

HealthEase could count in reporting qualifying expenses. The letters admonished:

                                         41
             Case: 14-12373    Date Filed: 08/11/2016   Page: 42 of 124


“Report expenditures for behavioral health care services that cover targeted case

management and community mental health services only.” The letters invited

Staywell and HealthEase to contact AHCA if they had any questions regarding

their reporting obligations.

      A group email exchange ensued, which included Behrens, Kale, and Clay.

Behrens announced to the group that he would “take point” on completing

Staywell’s and HealthEase’s 80/20 submissions. For CY 2006, Staywell and

HealthEase had modified their contracts with Harmony and increased their sub-

capitation rates and payments. This adjustment was intended to account for the

increased premium AHCA was paying now that the CMH/TCM program was

statewide. West testified, however, that he calculated the new sub-capitation rates,

which had nothing to do with actual behavioral health care expenses. West set the

new rates to reflect 85% of Staywell’s and HealthEase’s projected premium for

CMH/TCM services.

      West testified that during a meeting in Behrens’s office, he related that

another company had paid $5 million to settle with AHCA over the reporting

method it had used. West personally hoped Behrens would “take the bait.” But

Behrens explained, “[T]he system works good for us. We pay them a million

dollars. That’s enough. They think the system works, and so, that’s it.” Behrens

believed that, if Staywell and HealthEase refunded about one million dollars to



                                         42
            Case: 14-12373     Date Filed: 08/11/2016   Page: 43 of 124


AHCA, AHCA would likely just accept Staywell’s and HealthEase’s numbers and

forgo an audit.

      In determining the expense figures to report for CY 2006, West worked with

actuary Jian Yu, the new director of WellCare’s Medical Economics department.

West explained to Yu (1) how Staywell and HealthEase had determined their

expense figures in previous years and (2) that, the year before, Farha wanted to

refund about one million dollars to AHCA. In West’s words, “it became ‘how do

you get there.’” West told Yu of his concern that since Staywell and HealthEase

had increased their sub-capitation rates and payments to Harmony, Staywell and

HealthEase might not have any amount to refund to AHCA at all. Yu told West to

calculate expenses the same way as he had the previous year and to get the refunds

as close as he could to the CY 2005 numbers.

      Subsequently, West sent Yu a spreadsheet that displayed Staywell’s and

HealthEase’s expense and refund figures for all prior reporting years. West’s

spreadsheets also displayed three CY 2006 refund scenarios, each showing

different expense figures that yielded different refund amounts. In each scenario,

West used the inpatient rate from the previous year to calculate the portion of the

sub-capitation payments that Staywell and HealthEase would count as qualifying

CMH/TCM expenses.




                                         43
            Case: 14-12373     Date Filed: 08/11/2016   Page: 44 of 124


      In the first scenario, West used the amount of the outpatient portion of

Staywell’s and HealthEase’s sub-capitation payments to Harmony and reduced it

by a specific sum, which West labeled a “Missing Premium.” This scenario

mirrored West’s methodology for the CY 2005 Worksheets, except it did not

involve double-counting both sub-capitation payments to Harmony and some of

Harmony’s fee-for-services costs paid to providers. The second scenario was the

same except the “Missing Premium” amount was reduced. The third scenario did

not include a “Missing Premium” item at all, resulting in Staywell’s and

HealthEase’s “Medical Costs” being the same hypothetical outpatient portion of

the sub-capitation payments to Harmony (calculated by subtracting the inpatient

portion of the sub-capitation, based on an artificial inpatient rate of $4.68 PMPM).

The third scenario was similar to the methodology West used for CY 2004.

      West calculated the total combined refund for Staywell and HealthEase

under each of these three scenarios as: (1) $1,948,246; (2) $1,354,226; and (3) $0.

None of West’s scenarios attempted to calculate as qualifying expenses what

Harmony had actually paid to providers of CMH/TCM services.

      West recommended the second scenario to Yu because it was the best option

for reaching a refund between $1 million and $1.5 million. Yu disagreed,

preferring not to use a “Missing Premium” calculation at all. Yu instead asked

West to calculate the percentage of outpatient behavioral health care claims that



                                         44
             Case: 14-12373         Date Filed: 08/11/2016   Page: 45 of 124


used AHCA-approved CMH/TCM procedure codes and to multiply that percentage

by the outpatient portion of the sub-capitation payments to Harmony. The use of

the CMH/TCM codes in this way still would not generate accurate expenses

because the percentage Yu asked West to generate was a percentage of total claims

using the authorized codes, not a percentage of total dollars spent on authorized

claims.

       Another serious problem with this calculation was that West did not have

any current claims data, and the submission deadline was near. So with Yu’s

approval, West used older claims data to generate the percentage figure Yu

requested (incidentally 85%). He multiplied 85% by the outpatient portion of the

sub-capitation payments to Harmony. Doing so yielded an expense percentage of

77.0% and a combined refund total of $1,108,726.

       West and Yu met with Behrens several times to discuss their calculations.

After West and Yu finalized their calculations, Behrens asked Yu why they were

not adjusting their expense figures to account for the premium difference as they

had for CY 2005. Yu responded that such a method was not “actuarially sound.”

In response to Yu’s comment, Behrens grinned at West, licked his thumb, and held

it up, as if testing the weather.

       Staywell and HealthEase once again submitted to AHCA their certified

Worksheets. Staywell’s Worksheet certified that Staywell spent $14,235,874 or



                                              45
            Case: 14-12373     Date Filed: 08/11/2016   Page: 46 of 124


78.3% of its premium for CMH/TCM on qualifying services in CY 2006, resulting

in a $305,828 refund to AHCA. HealthEase’s Worksheet certified that HealthEase

spent $14,668,012 or 75.9% of its premium for CMH/TCM on qualifying services,

resulting in a $802,898 refund to AHCA. The combined total expenses for

Staywell and HealthEase was $28,903,886, and the combined total refund was

$1,108,726. Behrens approved Staywell’s and HealthEase’s refunds to AHCA,

and the refund checks bore Farha’s signature.

      At trial, West testified that the expenses Staywell and HealthEase reported in

their CY 2006 Worksheets were “false number[s].” Kelly, the forensic accountant,

testified that Staywell’s and HealthEase’s reported expenses were “not true and

accurate” and bore “[n]o logical relationship” to “moneys paid to third-party

providers for the provision of outpatient behavioral healthcare services.” Based on

his claims analysis, Kelly testified that Staywell and HealthEase’s combined actual

qualifying expenses totaled $19,909,625, which was $8,994,261 less in expenses

than the $28,903,886 in expenses they reported to AHCA. Simply put, in CY 2006

Staywell and HealthEase over-reported their expenses by almost $9 million and

substantially under-paid their refunds.

      WellCare’s own internal records show that Staywell and HealthEase

reported false, inflated expense figures to AHCA in CY 2006. West’s final

spreadsheet displayed these actual qualifying expenses and corresponding refunds,



                                          46
            Case: 14-12373     Date Filed: 08/11/2016   Page: 47 of 124


along with the falsely inflated expenses and correspondingly deflated refunds

Staywell and HealthEase submitted to AHCA. As both West and Kelly explained

at trial, West’s spreadsheet showed that Staywell and HealthEase spent only

$17,904,508 or 47.7% of their premium for CMH/TCM services on qualifying

expenses, and they therefore should have refunded $12,108,104 to AHCA.

Instead, Staywell and HealthEase reported $28,903,886 or 77.0% in CMH/TCM

expenses and refunded only $1,108,726 in CY 2006.

      By CY 2006, WellCare’s use of Harmony was serving its purpose. The

evidence sufficiently showed that with accurate reporting that year, Staywell and

HealthEase should have refunded approximately $12 million to AHCA. But by

creating Harmony and reporting what Staywell and HealthEase paid it, rather than

what they paid providers of CMH/TCM services, WellCare, in CY 2006 alone,

avoided refunding approximately $11 million. To avoid an audit by AHCA that

might reveal this fact, Staywell and HealthEase did not even report the full sub-

capitation payments that they paid Harmony. They instead manipulated the

numbers to generate an arbitrary refund amount of slightly over $1 million to avoid

drawing AHCA’s attention. Kelly testified that through these years, Staywell and

HealthEase used inconsistent 80/20 reporting methods that started with a

predetermined refund amount and worked backward to reach that result.




                                         47
            Case: 14-12373     Date Filed: 08/11/2016    Page: 48 of 124


E.    Cumulative Impact

      Kelly testified about the cumulative impact Staywell’s and HealthEase’s use

of their Harmony pass-through reporting method had on their reported expenses

and refunds. He testified, based on his claims analysis, that across all reporting

periods from CY 2002 to CY 2006, Staywell and HealthEase had actually paid

providers only $40,805,691, which was $29,920,705 less than the $70,726,396 in

total expenses they reported to AHCA.

      Kelly also testified that he had examined WellCare’s Form 10-K, a restated

financial statement (the “restatement”) publicly filed with the Securities and

Exchange Commission (“SEC”) in 2007 to correct for accounting errors in

WellCare’s compliance with its refund obligations under the AHCA contracts.

Kelly examined the working papers of Deloitte & Touche LLP, the outside

accounting firm that audited and prepared the restatement. Based on the audited

numbers in the restatement, Kelly calculated Staywell and HealthEase collectively

had owed AHCA $35,134,000 more in refunds across all reporting periods than

they had paid due to their false 80/20 expense reporting.

      Using the restatement numbers, Kelly also calculated the impact Staywell’s

and HealthEase’s use of their Harmony pass-through reporting method had on

WellCare’s net income before taxes for tax years 2004, 2005, and 2006. He

calculated that Staywell and HealthEase’s combined net income before taxes



                                          48
            Case: 14-12373    Date Filed: 08/11/2016   Page: 49 of 124


should have been 13.9% lower in 2004, 8.8% lower in 2005, and 6.5% lower in

2006 than they had previously reported without use of their Harmony pass-through

reporting method.

      Then, using numbers from his own claims analysis, Kelly calculated that

Staywell and HealthEase’s combined net income before taxes should have been

14.7% lower in 2004, 7.4% lower in 2005, and 5.3% lower in 2006 without use of

their Harmony method. Kelly testified that the two sets of figures, while not

identical, nevertheless were close. He explained the utility of comparing the two

sets of figures: “It’s just another measuring point to compare the results and—

determine the reasonableness of my conclusion.”

                           IV. Patient Encounter Data

      Between 2005 and 2007, AHCA learned of the defendants’ fraudulent 80/20

reporting through distinct but related mandatory reports. AHCA required HMOs

to report data regarding encounters between patients and medical providers (patient

“encounter data”). AHCA used the patient encounter data (1) to keep track of the

types and frequency of medical services delivered to Medicaid patients and (2) to

set future capitated rates payable to HMOs. Through 80/20 expense reporting,

AHCA tracked Staywell’s and HealthEase’s annual, aggregate amounts paid to

providers for CMH/TCM services. But 80/20 reporting did not reveal unit cost per




                                         49
            Case: 14-12373     Date Filed: 08/11/2016   Page: 50 of 124


service provided. In contrast, through encounter data reporting, AHCA tracked

individual services provided to patients and sometimes the cost of those services.

      By 2005, large mismatches between Staywell’s and HealthEase’s reported

80/20 expenses and their patient encounter data reflecting unit costs for

CMH/TCM services created discrepancies that AHCA investigated. AHCA

requested Staywell and HealthEase to submit patient encounter data on several

occasions. In earlier years, Staywell and HealthEase had priced their patient

encounter data based on Harmony’s costs—that is, what Harmony paid providers

for services. By 2007, they shifted to pricing their encounters based on what

Staywell and HealthEase each paid to Harmony, regardless of what Harmony paid

to providers.

      We discuss Staywell’s and HealthEase’s patient encounter data reporting

because it reveals (1) the defendants’ efforts to hide from AHCA salient facts

regarding their 80/20 reports and (2) the defendants’ intent to defraud with respect

to the submission of those 80/20 reports. These events also bear directly on the

conduct for which Clay was charged.

A.    Discrepancies Discovered

      In early 2005, AHCA discovered discrepancies between Staywell’s and

HealthEase’s 80/20 expense reports and patient encounter data. Using the patient

encounter data, AHCA estimated what percentage of premium for CMH/TCM



                                         50
              Case: 14-12373       Date Filed: 08/11/2016      Page: 51 of 124


Staywell and HealthEase should have spent on qualifying services. AHCA found

these percentages to be far lower than the percentages Staywell and HealthEase

had reported. Staywell had certified to AHCA that it spent 50.5% of its premium

on CMH/TCM services in CY 2003 and 72.1% in CY 2004. HealthEase had

certified that it spent 61.2% of its premium on CMH/TCM services in CY 2003

and 79.0% in CY 2004. By examining their encounter data, however, AHCA

calculated that Staywell and HealthEase’s combined expenses from July 2003

through June 2004 should have totaled only 21.1% of their premium for

CMH/TCM services.12 In April 2005, AHCA requested that Staywell and

HealthEase provide a detailed explanation to justify the wide variance between

AHCA’s 21.1% estimate and the much higher percentages Staywell and

HealthEase had reported in their 80/20 expense reports.

       Keith Sanders, a manager in WellCare’s Medical Economics department,

drafted a reply letter. The letter truthfully disclosed that, while AHCA had counted

money paid to providers, Staywell and HealthEase’s 80/20 reports counted

payments to Harmony:

       In your letter you express concern for differences between your
       calculated aggregate loss ratio of 21.08% and our submitted loss ratios
       of 72.11% and 78.99% for Staywell and HealthEase respectively. We
       believe the differences in loss ratio calculation are due to a difference
       in the view of business entity paying the costs. Our submission is

       12
        WellCare’s internal records for the same period reveal that Staywell and HealthEase,
through Harmony, paid providers only 19.4%.

                                              51
                Case: 14-12373   Date Filed: 08/11/2016   Page: 52 of 124


       based on capitated payments to Harmony Behavioral Health, Inc for
       the provision of covered outpatient services under the contract. Your
       calculation is based on capitated payments, fee for service claims, and
       other monthly fixed fees for the same services paid by our contracted
       behavioral health provider Harmony Behavioral Health, Inc to their
       contracted “downstream” providers.

(emphasis added).

       On May 27, 2005, Pearl Blackburn forwarded a copy of Sanders’s draft

letter to Behrens, Kale, and Clay, among others. Kale sent Behrens an email

stating, “Paul, I would recommend that you or Thad [Bereday] have input in this

letter. Basically, I would suggest that we again state what we did . . . without

getting into much detail.” Behrens wrote back, “I agree that we need to further edit

this letter.”

       The letters Staywell and HealthEase ultimately sent to AHCA were tight-

lipped. The revised letters wholly omitted Sanders’s explanation that Staywell and

HealthEase counted their sub-capitation payments to Harmony as their 80/20

expenses, without regard to how much money Harmony paid to actual providers.

Staywell and HealthEase responded with a smokescreen and did not disclose the

true cause of the wide variance between their reported expense percentages and

AHCA’s estimate.

       It is unquestionable that by 2005, WellCare executives, including Behrens,

Kale, and Clay, knew the wide variance was due to Staywell’s and HealthEase’s

having reported their payments to Harmony rather than payments to providers. In

                                           52
            Case: 14-12373     Date Filed: 08/11/2016   Page: 53 of 124


addition to falsely reporting 80/20 expenses, by 2005 Behrens, Kale, and Clay

knew that WellCare was actively misleading AHCA regarding the false reporting.

B.    WellCare Inflates Costs

      On January 2, 2007, AHCA requested Staywell and HealthEase to submit

patient encounter data for behavioral health care services in Areas 1 and 6 for the

period of July 1, 2005, through June 30, 2006.

      On January 16, 2007, Robert Butler, WellCare’s Director of Medicaid Policy

Analytics and former Bureau Chief of AHCA’s Medicaid Program Analysis,

convened a meeting with other WellCare employees to discuss how to price

Staywell’s and HealthEase’s behavioral patient-provider encounters.

Unbeknownst to the meeting’s attendees, WellCare’s Sean Hellein had begun

secretly recording internal company conversations in preparation for filing a

whistleblower suit.

      At the meeting, Butler suggested that Staywell and HealthEase price their

behavioral health patient encounters to reflect what Harmony paid providers for

health care services. Specifically, Butler pointed out that (1) Harmony was part of

WellCare, meaning that Harmony’s overhead and profit was retained by WellCare

as a whole, and thus (2) Staywell’s and HealthEase’s patient encounter data pricing

should not reflect their payments to a related party (i.e. sub-capitation money paid

to Harmony) but should instead reflect the cost of services (i.e. money Harmony



                                         53
               Case: 14-12373        Date Filed: 08/11/2016        Page: 54 of 124


paid to medical providers). 13 Butler asked whether Harmony provided any mental

health services itself. “No,” answered one of the meeting’s attendees, “[Harmony

does] utilizational review . . . it’s administrative dollars . . . [i]t’s all of our

salaries.” Another added, “It’s overhead.”

       During the meeting, Kale and Clay entered the room and listened to Butler’s

suggestion that WellCare price its patient encounter data to reflect Harmony’s

payments to medical providers rather than the sub-capitation sums that Staywell

and HealthEase paid Harmony. “[I]f we provide what you’re asking for,” Clay

chimed in, “we’re in deep trouble.” “The whole argument for Harmony,” Clay

explained to Butler, “is 85 percent, that’s our cost . . . . [T]he state is doin’ this as

another end around, to find out how much money we’re makin’ in that. Which

we’ve been finessing, for years.” He added, “[W]e’re gonna have huge numbers

and were [sic] gonna get a massive rate cut.” Clay continued, “[P]rofit within

Harmony is upwards of 50%, of that 85%. It’s huge . . . . Harmony direct expense

for salaries and payroll they’d probably take it. It’s this big slug in the middle,

which is, the whole reason Harmony exists, to hide this. So, are we gonna report

that, or not?”


       13
          Later in the meeting, Butler explained why pricing encounters to reflect related-party
transactions was problematic. He explained that “because it’s a cap, it’s . . . a related entity, you
may be very healthy in your capitation rate.” West translated at trial: “Very healthy means . . .
internally inflated costs.” In other words, because Staywell, HealthEase, and Harmony were all
owned by WellCare, they had an incentive to pay Harmony much more in sub-capitation money
than an unaffiliated BHO in order to internalize any money not paid out to health care providers.

                                                 54
             Case: 14-12373      Date Filed: 08/11/2016     Page: 55 of 124


      Clay candidly expressed his concern, which others shared, that if AHCA

learned how much WellCare was profiting off of the premium for CMH/TCM

services, AHCA would reduce Staywell’s and Healthease’s capitated rates. Clay

continued, “Every year we’ve fed the gods. We’ve paid them a little money to

keep them happy. We’ve paid them a million bucks a year, or whatever. If they’re

now askin’ for us to pay it all, then let’s . . . get that conversation on the table.”

      Another meeting participant, Marc Ryan, shared Butler’s concern with

reporting Medicaid patient encounter prices to reflect what Staywell and

HealthEase paid Harmony. Ryan explained why encounters priced that way would

not “sit well” with AHCA and that AHCA was expecting patient encounters to be

priced at something closer to Harmony’s actual costs to providers so as to create a

reliable process for setting capitated rates.

      But Kale disapproved of any patient encounter data pricing methodology

that would reflect costs as anything less than what Staywell and HealthEase paid

Harmony because WellCare had not disclosed its 80/20 reporting methodology to

AHCA:

      While, we’ve danced around this, and we send ’em a check every
      year, we never, have formally been asked to justify, or we’ve never
      been audited for this. So we’ve never shot the [Harmony] gun ever.
      We’ve never had to publically say, this is how we priced it, this was
      our methodology, and we have [Harmony] in the middle getting 85%,
      and that’s where we stand.




                                            55
             Case: 14-12373     Date Filed: 08/11/2016    Page: 56 of 124


(emphasis added). After more back-and-forth, Clay added, “I don’t believe you

can disconnect these [the two reporting processes] . . . . [I]f you price [the

encounter data at] anything reasonable, we’re gonna show a 50% loss ratio, and

we’re right back to opening the Kimono.” At trial, West explained that “[o]pening

the Kimono” was to “reveal” that “WellCare should be making a huge payback” to

AHCA (since Staywell’s and HealthEase’s medical costs were 40-50% as opposed

to the 80% required by the 80/20 rule).

      Clay proposed that they calculate patient encounter unit prices by dividing

the total sub-capitation paid to Harmony by the total number of encounters, which

Kale supported. Doing so would allow them to account for all the sub-capitation

payments to Harmony. While Butler entertained this proposal, he stressed the

importance of being forthright with AHCA about it. Butler explained why patient

encounter prices should reflect only actual costs in money paid to providers, not

administration, overhead, and profit for Harmony: AHCA’s actuaries already built

administration, overhead, and profit into the capitated rate. Butler emphasized that

if they wanted to price their patient encounter prices to reflect Staywell’s and

HealthEase’s sub-capitation payments, which he suggested was an “aggressive

stance,” they should put a “disclaimer with it,” explicitly disclosing how they

priced their patient encounters. Then, he explained, “If they don’t like the prices,

they are perfectly capable of repricing them however way they want. And, we



                                           56
             Case: 14-12373     Date Filed: 08/11/2016    Page: 57 of 124


haven’t hidden anything we just told them, this is, we recognize our subcap

arrangement, period.”

      Apparently, Butler’s recommendation of candid disclosure fell flat. As the

group continued to discuss, Clay reminded the group: “The problem is we got a

high margin business we are trying to protect.” Clay favored reporting their

patient encounter prices to match the sub-capitation payments because doing so

would put the “onus” on AHCA to negotiate the next capitated rate. Clay

explained, in his view, the patient encounter data reporting process was as “much a

political negotiation . . . as it [was] an analytic negotiation.” He added, “There’s

more to this, than just pure analytics.” Ultimately, the group decided to price

patient encounters by spreading the sub-capitation payments across all Medicaid

patient encounters. The result was that Staywell and HealthEase would report

prices well above Harmony’s actual costs for patient services.

      On January 29, 2007, in another secretly-recorded company conversation,

several WellCare employees discussed the details of Staywell’s and HealthEase’s

upcoming patient encounter data submissions. Clay said, “I keep wanting . . . to

make this a simple conversation. It is a simple conversation. I think we’re going

to have to put some numbers that are about 40 percent higher than we think they

should be, because we’re making about a 40 percent profit margin. And that’s

what we’re gonna submit . . . . And that’s all there is to this conversation. It’s that



                                           57
             Case: 14-12373      Date Filed: 08/11/2016    Page: 58 of 124


simple.” Clay later added, “[I]t’s just a matter of how inflated a unit cost number

we’re going to be submitting.”

      On February 9, 2007, several WellCare employees met in Behrens’s office

to discuss final matters before Staywell and HealthEase submitted their patient

encounter data to AHCA. During the conversation, Bereday expressed concern

about an email Butler had sent in connection with the encounter data reporting

process. Bereday was concerned that Butler had carelessly conceded too much by

suggesting in an email that it would be “misleading” to characterize Harmony as a

provider. Sean Hellein quickly corrected Bereday: “[D]o you understand why they

made that distinction? . . . . [Harmony] is not a provider.” Behrens agreed, “Uh,

that’s right [Harmony] is not a provider of behavioral health services.”

      Behrens explained, “You can’t refer to them as a provider because

technically under the, I’ll say, and maybe it’s not the law, but . . . of what, the state

would consider to be a provider, is like somebody that has a license to provide

medical services.” But, he added, “[Harmony] is not licensed to provide medical

services.” Behrens and Hellein agreed that AHCA was concerned with actual

health care services. Harmony did not provide such services and therefore was not

a provider because, as Behrens put it, “[Harmony] doesn’t do the laying on of

hands.” Bereday pressed, “Okay. But it’s a provider to us.” Behrens agreed in a




                                           58
             Case: 14-12373     Date Filed: 08/11/2016   Page: 59 of 124


qualified sense: “A provider of services. Just as the electric company is a provider

to us.”

      Later that day, WellCare submitted its patient encounter data for Areas 1 and

6. Its cover letter accompanying its encounter data stated vaguely, “Mental health

encounters have been priced based upon the plans’ arrangements for behavioral

health services, including those paid on a capitated basis.” The cover letter still did

not mention that Staywell and HealthEase priced their Medicaid patient encounters

to reflect payments to Harmony rather than to providers of services, even though

Butler had originally suggested that Staywell and HealthEase be forthright about

this fact in their encounter data submissions. At trial, West explained that Behrens

did not want that detail slipped to AHCA. Behrens even suggested that they hold

a meeting after submitting their patient encounter data “to make sure that young

Robert is on message.” West testified that he understood Behrens to mean that

Robert Butler needed to “understand[] that the encounters [had] been priced up to

[Harmony] but he’s not to reveal to the agency the relationship between

HealthEase and Staywell and [Harmony] and the providers.”

C.    AHCA Requests Backup

      On April 17, 2007, after Staywell and HealthEase submitted their CY 2006

80/20 expense reports, Hazel Greenberg of AHCA emailed Butler. “Thank you for

the filing of the Behavioral 80/20 refund reports and checks,” she said. “The



                                          59
            Case: 14-12373     Date Filed: 08/11/2016   Page: 60 of 124


Agency is requesting that HealthEase and [Staywell] submit the encounter data,

with codes and reimbursement amounts for each code, for documentation for the

2006 Community Mental Health and Targeted Case Management Expenses.”

Butler promptly alerted Behrens and Kale, among others.

      When West learned that AHCA “want[ed the] backups” to the 80/20

submission, “[d]own to every . . . [p]rocedure code,” he told his colleagues, “[T]he

encounters aren’t gonna get you there.” “[It] goes back to where Paul [Behrens]

was,” he added. “[I]f we cut ’em a check this big, they won’t do anything . . . .

[W]hen they do something, that’s when you gotta pay the piper.” A colleague

responded, “We should have sent them 2 million.” This was the first time AHCA

had requested patient encounter data from Staywell and HealthEase as backup for

their 80/20 expense reports. West was concerned because AHCA was asking for

expenses paid per claim and per Medicaid patient encounter, but Staywell and

HealthEase had not reported their 80/20 expenses based on actual costs in money

paid to Medicaid providers.

      On April 19, 2007, Behrens convened a meeting with Yu and West to

discuss AHCA’s request for supporting data. Behrens wanted to include as many

patient encounters and procedure codes as possible, but West favored including

only encounters with procedure codes expressly authorized in the cover letters

accompanying the CY 2006 Worksheets. West also suggested to Behrens that



                                         60
            Case: 14-12373    Date Filed: 08/11/2016   Page: 61 of 124


Staywell and HealthEase tell AHCA that they counted the sub-capitation payments

to Harmony as their expenses in their 80/20 reports. West was “shocked” at how

dismissive Behrens was of that idea.

      Ultimately, Behrens’s team settled on including as many patient encounters

as possible and including procedure codes that the Worksheet cover letters had not

authorized. Staywell and HealthEase submitted their encounter data unpriced.

This way, if AHCA disapproved of any procedure codes, there would not be

identifiable amounts per procedure code for which AHCA might demand a refund.

As a result, Staywell and HealthEase’s patient encounter data reporting

methodology was inconsistent with their CY 2006 80/20 expense reporting

methodology. For CY 2006, Staywell and HealthEase purportedly did not count

procedure codes beyond those authorized by the Worksheet cover letters, but now

Behrens ordered that those same previously-omitted codes be included. West

testified that he disagreed with Staywell and HealthEase’s approach and that he

expressed his concern to Behrens, whom West described as the ultimate decision-

maker for the encounter data. In response, Behrens assured West that AHCA was

“just going to ask for encounters and [AHCA was] going to put it on a shelf.”




                                        61
              Case: 14-12373       Date Filed: 08/11/2016       Page: 62 of 124


Behrens also told West that he “hope[d] the law would come off the books”—that

is, the “80/20 law.”14

       Behrens had West draft a letter in reply to AHCA regarding its patient

encounter data request, the content of which Behrens and Yu dictated. West’s

letter explained:

       We have stated in our Financial Worksheet for the Calculation of
       Behavioral Health Care Ratio for calendar year 2006 that Community
       Mental Health and Targeted Case Management Expenses are
       contracted on a comprehensive basis. Since the Healthease and
       StayWell amount paid is not determined by the encounters submitted
       we have not used a pricing method that would force agreement to our
       comprehensive payment. It should be noted that not all encounters
       have been received for calendar year 2006 and some providers have
       not forwarded all encounters due which is still in resolution at this
       date.

West’s letter did not disclose that Staywell and HealthEase had included

unauthorized procedure codes in their patient encounter data. More significantly,

the letter failed to disclose Staywell and HealthEase’s use of their Harmony pass-

through reporting method in their 80/20 reports.

D.     AHCA Requests Corrections

       On June 22, 2007, AHCA’s David Starn emailed Kale and explained that

“the data submitted for Healthease and Staywell for the 2006 80/20 Annual


       14
           WellCare representatives, including Farha, lobbied lawmakers and other government
officials to repeal the 80/20 law. Those efforts from 2002-2007 proved fruitless. Years later,
effective June 30, 2015, Florida repealed the 80/20 provision from its Medicaid statute. See
2015 Fla. Laws 84, 87 (codified as amended at Fla. Stat. § 409.912 (2015)).

                                               62
             Case: 14-12373    Date Filed: 08/11/2016    Page: 63 of 124


Behavioral Health Expenditure report contained many procedure codes and

revenue center codes that are not in our list of valid values for behavioral health

reporting.” Starn added, “Most importantly, there is no Amount Paid for any of the

encounters reported.” (emphasis added). Starn requested that Staywell and

HealthEase resubmit their encounter data with correct information. On June 25,

2007, West alerted Behrens and Yu to Starn’s request.

      Later that day, in another secretly-recorded conversation, Kale, West, and

several others discussed how Staywell and HealthEase should respond to Starn’s

message. West explained the problem to his colleagues: “Paul [Behrens] wanted

me to count everything in the encounters. But, our payback was based on not

counting everything. So we had a little over a million dollars to pay back. But

they thought that was, that would satisfy the AHCA gods, and it didn’t.” Kale

commented, “[W]e put stuff in there [the encounter data] that we didn’t even, uh,

support with our payback.” Kale expressed his concern that once AHCA was able

to see what Harmony was actually paying providers and actually spending on

Medicaid patient encounters, AHCA would likely reduce the premium money

flowing to Staywell and HealthEase and accordingly to Harmony. Kale further

commented, “Once it goes away, it’s sure gonna hurt [Harmony’s] income

statement.” Kale later added, “I think the party’s over.” West explained that he

could not send patient encounter data back to AHCA without first walking it past



                                          63
            Case: 14-12373      Date Filed: 08/11/2016   Page: 64 of 124


Behrens because Behrens was “the ultimate decision maker” and had “been a

decision maker from the beginning.”

      The group also discussed a range of related issues involving the 80/20

expense reports throughout the years. Kale mentioned that he had been involved

with Staywell’s and HealthEase’s 80/20 reporting for five years, and that every

year “[t]he plan is give ’em [AHCA] a something . . . . Throw them a bone.” But

as to whether Staywell and HealthEase had ever been up front with AHCA about

their reporting methodology, Kale admitted, “[U]ltimately we haven’t formally

said, oh, well we have [Harmony].” After the meeting, Kale emailed a Harmony

employee and explained, “[West] is going to start re-pricing the encounters.” Kale

added, “I think this ultimately will lead to Paul Behrens, Thad [Bereday] and

possibly Todd [Farha] weighing in on the strategy to take with AHCA since the

dollar difference is $7-10M.”

      West began re-pricing Staywell’s and HealthEase’s patient encounter data.

This time, West used only authorized procedure codes. West “priced up” all of the

Medicaid patient encounters to at least match the 85% premium money Staywell

and HealthEase had paid Harmony as expenses submitted in their 80/20 reports for

CY 2006. As with the earlier submission for Areas 1 and 6, this method allowed

West to evenly spread Staywell’s and HealthEase’s reported 80/20 expenses across

all of their qualifying patient encounters. West testified that, as Behrens described



                                          64
              Case: 14-12373        Date Filed: 08/11/2016        Page: 65 of 124


it, West “[s]pread it like peanut butter, spread it across everything.” As a result,

Staywell’s and HealthEase’s patient encounter data was again false and did not

reflect unit costs of Medicaid patient encounters—that is, money paid to Medicaid

providers—which AHCA was obviously requesting.

       WellCare resubmitted Staywell’s and HealthEase’s patient encounter data as

back-up for their CY 2006 80/20 expenses. In a letter accompanying the

submission, WellCare failed to disclose that Staywell and HealthEase were

reporting Medicaid patient encounters based on the payments to Harmony rather

than on the money Staywell and HealthEase (through Harmony) paid providers.15

E.     Raid on WellCare and Clay’s False Statements

       On October 24, 2007, over 200 federal investigators raided WellCare’s

corporate headquarters in Tampa and executed a search warrant of the premises.

During the raid, Clay agreed to be interviewed by two federal investigators, FBI

Agent Vic Milanes and Agent Blair Johnston of the U.S. Department of Health and

Human Services. The agents interviewed Clay in his office for approximately an

hour and a half, discussing issues related to Staywell’s and HealthEase’s 80/20

reports. Agent Milanes asked Clay questions. Agent Johnston later memorialized


       15
          The government’s brief marshals Rule 404(b) evidence presented at trial showing
Behrens and Clay’s participation in a false expense reporting scheme under a separate Florida
statute, governing the Florida Healthy Kids program. Because the evidence is more than
sufficient to sustain their convictions for their roles in producing Staywell’s and HealthEase’s
fraudulent expense reports, we need not expand this opinion to set forth this Rule 404(b)
evidence. On appeal, no one argues that this Rule 404(b) evidence was wrongfully admitted.

                                                65
             Case: 14-12373     Date Filed: 08/11/2016   Page: 66 of 124


the details of the interview in a report. While the notes Agent Johnston took of

Clay’s responses were not verbatim, Agent Johnston testified that he attempted to

use Clay’s own words.

      Agent Milanes asked Clay if Staywell and HealthEase had over-reported

their outpatient behavioral health costs to AHCA over the years in order to avoid

paying money back to AHCA. Clay responded that, to his knowledge, they had

not. Agent Milanes also asked Clay whether Staywell and HealthEase had

purposefully inflated the costs of their behavioral health encounter submissions to

AHCA. Clay responded that, to his knowledge, they had not. Agent Milanes then

asked Clay whether he had ever attended a meeting where it was discussed or

suggested that Staywell and HealthEase should inflate the unit costs of their

encounter claims over the actual costs in their submissions to AHCA. Clay

answered that there had been no intentional inflation of costs discussed at meetings

concerning AHCA’s encounter or claims information requests. At trial, Agent

Johnston testified that he did not recall Clay asking for clarification of any

questions Agent Milanes asked him.

      After the raid, Kale told West, “[Y]ou have nothing to worry about . . . . I

may have something to worry about, but you have nothing to worry about.” Kale

also reached out to Pearl Blackburn. Kale told Blackburn that “he had made up




                                          66
             Case: 14-12373     Date Filed: 08/11/2016   Page: 67 of 124


numbers.” When Blackburn asked why Kale would do that, Kale said that “he

thought he could get away with it” and “that it was a game.”

      With this factual background, we now consider the issues on appeal.

                    V. SUFFICIENCY OF THE EVIDENCE

      As to the CY 2006 expense reports, defendants Farha, Behrens, and Kale

challenge the sufficiency of the evidence as to their § 1347 convictions for health

care fraud and defendant Behrens does also as to his § 1035 convictions for

making false representations to AHCA. Clay separately challenges his § 1001

convictions for making false statements to federal agents. All defendants contend

that the district court erred in denying their motions for judgment of acquittal.

A.    Standard of Review

      We review de novo a district court’s denial of a Rule 29 motion for

judgment of acquittal, “viewing the evidence in the light most favorable to the

government and drawing all reasonable inferences in favor of the jury’s verdict.”

United States v. Martin, 803 F.3d 581, 587 (11th Cir. 2015). “‘The test for

sufficiency of the evidence is identical, regardless of whether the evidence is direct

or circumstantial,’ but if the government relied on circumstantial evidence,

‘reasonable inferences, not mere speculation, must support the conviction.’” Id.

(citation and alterations omitted).




                                          67
            Case: 14-12373     Date Filed: 08/11/2016    Page: 68 of 124


      “It is not enough for a defendant to put forth a reasonable hypothesis of

innocence, because the issue is not whether a jury reasonably could have acquitted

but whether it reasonably could have found guilt beyond a reasonable doubt.”

United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006). “We will not

overturn a jury’s verdict if there is ‘any reasonable construction of the evidence

that would have allowed the jury to find the defendant guilty beyond a reasonable

doubt.’” Martin, 803 F.3d at 587 (alterations omitted). The jury has exclusive

province over the credibility of witnesses, and we may not revisit the question.

United States v. Hernandez, 743 F.3d 812, 814 (11th Cir. 2014).

B.    Health Care Fraud Under §§ 1347 and 1035

      Farha, Behrens, and Kale were convicted of health care fraud committed in

CY 2006, in violation of 18 U.S.C. §§ 1347 and 2 (Counts 8 and 9). Section 1347

makes it a crime for an individual “knowingly and willfully” to execute, or attempt

to execute, a scheme or artifice “(1) to defraud any health care benefit program” or

“(2) to obtain, by means of false or fraudulent pretenses, representations, or

promises, any of the money or property owned by, or under the custody or control

of, any health care benefit program” if done “in connection with the delivery of or

payment for health care benefits, items, or services.” 18 U.S.C. § 1347(a).

      Section 1347(a) proscribes: (1) fraud on a health care benefit program, here

the Florida Medicaid program, see 18 U.S.C. § 1347(a)(1); and (2) obtaining a



                                          68
            Case: 14-12373     Date Filed: 08/11/2016    Page: 69 of 124


program’s money “by means of false or fraudulent . . . representations,” see id.

§ 1347(a)(2); accord United States v. Dennis, 237 F.3d 1295, 1303 (11th Cir.

2001) (noting that an offense under the similarly-structured and similarly-worded

bank fraud statute, 18 U.S.C. § 1344, “is established under two alternative

methods”) (citing United States v. Goldsmith, 109 F.3d 714, 715 (11th Cir. 1997)).

      The indictment charged Farha, Behrens, and Kale with both types of health

care fraud covered by § 1347. The core fraudulent conduct was generally similar

for both. Specifically, the defendants participated in a scheme to defraud AHCA

by submitting, or aiding and abetting the submission of, false expense amounts in

the CY 2006 Worksheets in order to reduce their AHCA refunds by millions of

dollars. The government thus had to prove that (1) the CMH/TCM expenses

reported in the CY 2006 Worksheets submitted to AHCA were, in fact, false; and

(2) the defendants knew those representations were, in fact, false. See United

States v. Vernon, 723 F.3d 1234, 1273 (11th Cir. 2013) (citing United States v.

Medina, 485 F.3d 1291, 1297 (11th Cir. 2007)).

      Behrens was also convicted of making false and fraudulent representations

in matters involving a health care benefit program, in violation of 18 U.S.C.

§§ 1035 and 2 (Counts 4 and 5). Section 1035 makes it a crime for an individual,

“in any matter involving a health care benefit program,” to “knowingly and

willfully” (1) falsify, conceal, or cover up by any trick, scheme, or device a



                                          69
               Case: 14-12373     Date Filed: 08/11/2016     Page: 70 of 124


material fact or to (2) make any materially false, fictitious, or fraudulent statements

or representations, or make or use any materially false writing or document

knowing the same to contain any materially false, fictitious, or fraudulent

statement or entry, in connection with the delivery of or payment for health care

benefits, items, or services.16 U.S.C. § 1035(a).

       The indictment charged Behrens under § 1035(a)(2) for making, or aiding

and abetting the making of, materially false, fictitious, and fraudulent

representations. The core fraudulent conduct was similar to that charged under

§ 1347. The government had to prove that the CMH/TCM expenses reported in

the CY 2006 Worksheets were, in fact, false and Behrens knew that they were, in

fact, false.

       Furthermore, Farha, Behrens, and Kale were charged under an aiding and

abetting theory in their § 1347 health care fraud counts and so too was Behrens in

his § 1035 false representation counts. Regardless of who principally executed the

fraud in CY 2006 or signed the CY 2006 expense reports, the defendants could be

convicted if they aided, abetted, counseled, induced, or procured the commission

of the false representations, or if they willfully caused the false representations to

be committed. United States v. Sosa, 777 F.3d 1279, 1292 (11th Cir. 2015) (citing


       16
         The term “health care benefit program” has the same meaning in § 1035 as it does for
purposes of § 1347. 18 U.S.C. §§ 23(b), 1035(b). The parties do not contest that the Florida
Medicaid program administered by AHCA meets the definition of “health care benefit program.”

                                             70
            Case: 14-12373     Date Filed: 08/11/2016    Page: 71 of 124


18 U.S.C. § 2). “Under 18 U.S.C. § 2, aiding and abetting is not a separate federal

crime, ‘but rather an alternative charge that permits one to be found guilty as a

principal for aiding or procuring someone else to commit the offense.’” Id.

C.    CY 2006 Reported Expenses Were False

      On appeal, Farha, Behrens, and Kale primarily contend that (1) the expense

amounts for CMH/TCM services to Medicaid patients, as reported in the CY 2006

Worksheets, were true, not false, and, in any event, (2) they did not know that

those reported expense amounts were false.

      Our extensive review of the evidence above allows for brevity in this

analysis. Abundant evidence established that Staywell and HealthEase reported

false and fraudulent CY 2006 expenses. Staywell and HealthEase never reported

the amounts paid to providers of CMH/TCM services to Medicaid patients or even

the accurate sums paid to Harmony. Both West, WellCare’s own employee, and

Kelly, the forensic accountant, testified that the reported CMH/TCM expense

amounts were false and explained why. In the raid, the government obtained

WellCare’s own internal records that showed exactly what total expense amounts

were paid to providers, and those amounts were millions below what Staywell and

HealthEase reported to AHCA.

      Defendants claim their CMH/TCM expense reports were truthful because

the 80/20 rule did not require them to report money paid to health care providers of



                                         71
            Case: 14-12373    Date Filed: 08/11/2016   Page: 72 of 124


CMH/TCM services, but allowed them to report what was paid to Harmony.

Defendants’ arguments fail for multiple reasons.

      First, AHCA asked and required Staywell and HealthEase to report what

they paid providers of CMH/TCM services—not companies (like Harmony) that

rendered administrative services. The defendants rely on the language of Florida’s

80/20 law, but Staywell’s and HealthEase’s reporting obligations were governed

not only by that law but also by (1) their 2006 contracts with AHCA, (2) the

instructions included on the 80/20 Worksheets, and (3) the specific procedure

codes and instructions in AHCA’s cover letters accompanying the 80/20

Worksheets. Read together, nothing was ambiguous about what Staywell and

HealthEase were required to report on line 2 of the CY 2006 Worksheets.

      The 80/20 law was clear. To ensure access to care for Medicaid patients, the

80/20 law mandated that all of AHCA’s contracts “shall require” that 80% of the

premium paid to a health plan must be expended for behavioral health care

services:

      To ensure unimpaired access to behavioral health care services by
      Medicaid recipients, all contracts issued pursuant to this paragraph
      shall require 80 percent of the capitation paid to the managed care
      plan, including health maintenance organizations, to be expended for
      the provision of behavioral health care services. In the event the
      managed care plan expends less than 80 percent of the capitation paid
      pursuant to this paragraph for the provision of behavioral health care
      services, the difference shall be returned to the agency.




                                        72
              Case: 14-12373       Date Filed: 08/11/2016      Page: 73 of 124


Fla. Stat. § 409.912(4)(b) (2006) (emphasis added). The statute made explicit that

if Staywell and HealthEase expended less than 80% of their premium “for the

provision of behavioral health care services,” then “the difference shall be returned

to [AHCA].” Id.

       Likewise, the 2006 AHCA contract was clear. The contract included an

entire section, titled “Community Behavioral Health Services Annual 80/20

Expenditure Report,” explaining Staywell’s and HealthEase’s 80/20 reporting

obligations.17 The section informed Staywell and HealthEase that 80% of their

premium shall be expended for behavioral health care services, as follows:

       1. By April 1 of each year, Health Plans shall provide a breakdown of
          expenditures related to the provision of community behavioral
          health services, using the spreadsheet template provided by the
          Agency (see Section XII, Reporting Requirements). In accordance
          with Section 409.912, F.S., eighty percent (80%) of the Capitation
          Rate paid to the Health Plan by the Agency shall be expended for
          the provision of community behavioral health services. In the
          event the Health Plan expends less than eighty percent (80%) of
          the Capitation Rate, the Health Plan shall return the difference to
          the Agency no later than May 1 of each year.

            a. For reporting purposes in accordance with this Section,
               ‘community behavioral health services’ are defined as those
               services that the Health Plan is required to provide as listed in
               the Community Mental Health Services Coverage and
               Limitations Handbook and the Mental Health Targeted Case
               Management Coverage and Limitations handbook.

       17
         The defendants argue that the 2006 AHCA contract, rather than any of its prior
versions, is the relevant contract for purposes of determining what Staywell’s and Healthease’s
80/20 reporting obligations were for CY 2006. The government does not disagree. We therefore
consider the 2006 contract for purposes of our analysis.

                                              73
             Case: 14-12373    Date Filed: 08/11/2016    Page: 74 of 124




Most importantly, the section expressly and precisely described qualifying

expenses under the 80/20 rule. The section explained that “expended” meant

(1) the money paid to “community behavioral health services providers solely for

the provision” of CMH/TCM services and (2) did not include “administrative

expenses or overhead of the plan,” stating:

          b. For reporting purposes in accordance with this Section
             ‘expended’ means the total amount, in dollars, paid directly or
             indirectly to community behavioral health services providers
             solely for the provision of community behavioral health
             services, not including administrative expenses or overhead of
             the plan. If the report indicates that a portion of the capitation
             payment is to be returned to the Agency, the Health Plan shall
             submit a check for that amount with the Behavioral Health
             Services Annual 80/20 Expenditure Report that the Health Plan
             provides to the Agency.

(emphasis added). Under the transparent, unambiguous language of the statute and

the 2006 contract, Staywell and HealthEase could count money paid to providers,

but could not count administrative expenses or overhead.

      The Worksheets and cover letters reinforced the contract’s reporting

requirements and also cited the 80/20 law. They instructed that at least 80% of the

premium had to be expended on behavioral health care services, defined as

community mental health services and targeted case management services. The

instructions in the letters even listed the precise “procedure codes” for those health




                                          74
            Case: 14-12373     Date Filed: 08/11/2016   Page: 75 of 124


care services. Each procedure code was tied to a medical service and was not

linked to any administrative or overhead expenses.

      Together, the 80/20 law, the 2006 contract, the Worksheets, and the cover

letters posed an unmistakable question to Staywell and HealthEase: What amount

of money did you pay to providers for their CMH/TCM services to Medicaid

patients? They answered that question falsely. A truthful answer would have

caused Staywell and HealthEase to pay large refunds to AHCA.

      Further undermining the defendants’ argument, the amounts Staywell and

HealthEase reported were not based on CMH/TCM expenses at all, whether paid to

Harmony or paid to providers. The amounts on line 2 were entirely fabricated and

false figures. Staywell and HealthEase did not report on line 2 the 85% sub-

capitation payments to Harmony, as then no refund would be due to AHCA. To

avoid an audit and AHCA’s discovery that providers were receiving only 45% of

the premium for CMH/TCM services, Farha directed his employees to generate a

refund to AHCA of approximately $1 million, and his subordinates then used

fabricated and false numbers to create the refund amount that Farha wanted. Year

after year, fictitious inpatient and outpatient rates, double counting, premium-

difference machinations, and other arbitrary calculations were used to create a

predetermined refund figure. In CY 2006, that amount was $1.1 million. The

defendants modified line 2 based on the refund amount that Fahra wanted to “pay



                                         75
            Case: 14-12373     Date Filed: 08/11/2016   Page: 76 of 124


the Gods” to prevent an audit. Staywell’s and HealthEase’s reported figures were

not based on an analysis of accurate claims data or on a misinterpretation of

qualifying expenses. Rather, Staywell and HealthEase reported expenses based

upon backwards, results-oriented calculations and never reported what they paid

providers of CMH/TCM services to Medicaid patients.

D.    Whiteside Decision

      The defendants rely heavily on United States v. Whiteside, 285 F.3d 1345

(11th Cir. 2002). They argue in effect that, based on Whiteside, regulated

industries and their executives should be protected from the improper

criminalization of routine contractual and regulatory disagreements.

      Whiteside, however, is materially different and, if anything, undermines the

defendants’ arguments. Whiteside dealt with an ambiguous regulation for

categorization of debt under 42 C.F.R. § 413.153(b)(1). Id. at 1352. The

Whiteside defendants were convicted of making false statements regarding loan

interest in cost reports submitted to Medicare for reimbursement. Id. at 1345-46.

A regulation prescribed the amount of interest a medical provider could attribute to

the provider’s own capital-related costs, which were reimbursed more favorably.

Id. at 1346. But the regulation did not clarify whether capital-related costs were

those for which the loan money was originally used or those for which the money

was presently used at the time of filing. Id. at 1351-53. The Whiteside



                                         76
             Case: 14-12373     Date Filed: 08/11/2016    Page: 77 of 124


defendants’ cost reports classified certain loan-related interest expenses as 100%

capital related. Id. at 1351.

      The government contended the defendants’ reporting methodology violated

Medicare regulations, and the defendants were convicted of conspiracy to defraud

the government, in violation of 18 U.S.C. §§ 371 and 2, and making false

statements in applications for Medicare benefits, in violation of 18 U.S.C. §§ 1001

and 2. Id. at 1350.

      This Court reversed, finding that “competing interpretations of the

applicable law” governing the cost reports were “far too reasonable to justify” the

defendants’ convictions. Id. at 1353. This is because “no Medicare regulation,

administrative ruling, or judicial decision exist[ed] that clearly require[ed] interest

expense to be reported in accordance with the original use of the loan” as opposed

to the use of the loan at the time of filing. Id. at 1352. Because the Whiteside

defendants submitted information based upon a reasonable interpretation of the

regulations, this Court decided that the “government failed to meet its burden of

proving the actus reus of the offense—actual falsity as a matter of law.” Id. at

1353. We stated that “[i]n a case where the truth or falsity of a statement centers

on an interpretative question of law, the government bears the burden of proving

beyond a reasonable doubt that the defendant’s statement is not true under a

reasonable interpretation of law.” Id. at 1351. Additionally, there was evidence in



                                           77
             Case: 14-12373    Date Filed: 08/11/2016   Page: 78 of 124


Whiteside that the defendants genuinely believed their interpretation was correct.

Id. at 1348 (noting that “[t]hey firmly believed that the interest was 100% capital-

related”).

      In stark contrast to Whiteside, Staywell’s and HealthEase’s reporting

obligations were not governed simply by the Florida 80/20 law itself. Rather,

through the years, AHCA clarified and plainly set forth Staywell’s and

HealthEase’s reporting obligations in their AHCA contracts, the Worksheets, and

the cover letters and instructions attached to the Worksheets. In CY 2006, AHCA

executed new contracts with Staywell and HealthEase, which directly instructed:

“For reporting purposes . . . ‘expended’ means the total amount, in dollars, paid

directly or indirectly to community behavioral health services providers solely for

the provision of community behavioral health services, not including

administrative expenses or overhead of the plan.” The Worksheets came with

cover letters that listed the designated procedure codes for the expenses that could

be included in the reports. None of these procedure codes were for the

administrative services and overhead of Harmony.

      The defendants argue that a reasonable interpretation of Staywell’s and

HealthEase’s reporting obligations was that they could report what they paid to

Harmony (even though Harmony provided only administrative services for

Staywell and HealthEase) rather than the roughly 45% amount Harmony paid to



                                         78
            Case: 14-12373     Date Filed: 08/11/2016    Page: 79 of 124


providers. But Harmony itself provided no CMH/TCM services to any Medicaid

patients. The defendants’ interpretation ignores the plain meaning of the AHCA

contracts, the Worksheets, the cover letters, and the 80/20 law itself: no less than

80% of the premium for CMH/TCM services was to be spent on the treatment of

Medicaid patients. Indeed, the defendants’ interpretation would strip the “80/20”

requirement in the law and the AHCA contracts of any real meaning. Given the

clarity of the instructions in the 2006 contract, the Worksheets, and the cover

letters containing procedure codes, we conclude that is not a reasonable legal

interpretation of Staywell’s and HealthEase’s reporting obligations for CMH/TCM

expenses.

      At any rate, a plethora of evidence established that the defendants never

believed that Staywell and HealthEase could report CMH/TCM expenses this way.

The defendants fully knew that what Staywell and HealthEase were reporting was

not what AHCA requested. We need not further analyze the defendants’ post-hoc

interpretation because, as discussed below, the evidence in the light most favorable

to the jury’s verdict shows that the defendants did not believe it, knew what was

required, and knew their answers were false.

E.    Knowledge of Falsity

      The evidence overwhelmingly showed the defendants well understood their

CMH/TCM expense reporting obligations and knew that the CMH/TCM expense



                                          79
            Case: 14-12373     Date Filed: 08/11/2016   Page: 80 of 124


amounts reported in the 80/20 Worksheets were false. From beginning to end, the

defendants’ knowledge of that falsity remained constant. We discuss the evidence

first as to Behrens and Kale and then as to Farha.

      From the outset, Kale knew Florida’s new 80/20 law would affect

WellCare’s profits. He was one of the first to warn his colleagues about it,

estimating that, under the new rule, Staywell and HealthEase might collectively be

required to refund almost $6.5 million in Medicaid payments. The specter of a

multi-million dollar annual refund spurred Farha, Kale, and others to create a

fraudulent scheme to avoid that refund. Kale knew the game plan. He personally

circulated a company slide presentation containing the “Fund Allocation Model,”

which showed that Staywell and HealthEase would each pass 85% of their

premium along to Harmony, but Harmony would pay only 45% of the premium to

providers. Kale knew WellCare had created Harmony to serve as a “conceptual

pass through,” enabling Staywell and HealthEase to report CMH/TCM expenses of

at least 80% and avoid a refund. Kale also knew that Harmony would no longer be

necessary if Florida repealed the 80/20 law.

      But Florida did not, and that meant Staywell and HealthEase were required

to comply with the law by annually reporting how much of the premium for

CMH/TCM services was actually paid to health care providers treating Medicaid

patients. That compliance task fell to Behrens. As head of Finance at WellCare,



                                         80
             Case: 14-12373      Date Filed: 08/11/2016    Page: 81 of 124


Behrens was the “owner” of the 80/20 reporting project. For the CY 2006

reporting cycle, Behrens again announced that he would “take point.” West and

others on the Medical Economics team regularly met in Behrens’s office to confer,

and the team could not report expenses or issue refunds to AHCA without

Behrens’s approval. The Medical Economics team worked for Behrens, not the

other way around. And while not formally part of the Finance Department, Kale

assisted and advised the reporting project year after year. As Kale candidly

remarked to some colleagues in 2007, every year “[t]he plan [was] give ‘em

[AHCA] a something . . . . Throw them a bone.” So that is what they did. The

defendants’ frank comments, as revealed by company emails and secretly-recorded

conversations, show that they knew creating and using Harmony—to still pay

medical providers only 45% and retain the rest for overhead and profits—

contravened Staywell’s and HealthEase’s compliance obgligations. As Kale

remarked on the eve of Harmony’s creation: “[S]etting up the corporation is easy;

it is the questions that follow . . . that will determine if we create a viable

organization if we were to be audited by AHCA.”

      Avoiding an AHCA audit became the defendants’ perennial mission. To

achieve that, Farha and his team set a one-million-dollar refund target—

theoretically just enough to satisfy AHCA and avoid suspicion. As Behrens




                                            81
            Case: 14-12373    Date Filed: 08/11/2016   Page: 82 of 124


explained to West in 2007: “[T]he system works good for us. We pay them a

million dollars. That’s enough. They think the system works, and so, that’s it.”

      As this 2007 exchange reveals, the defendants sought to avoid any

interaction with AHCA that might disclose Staywell and HealthEase’s fraudulent

reporting methodology. Behrens repeatedly rejected any suggestion that WellCare

contact AHCA about 80/20 or encounter data reporting. As early as 2005, Behrens

knew precisely why there was a large variance between AHCA’s estimate of

Staywell’s and HealthEase’s CMH/TCM expenses and their reported expenses.

But rather than respond to AHCA’s inquiries with a forthright disclosure of their

reporting method as Sanders suggested, Behrens and Kale vetoed Sanders’s letter

and instead perpetuated the fraudulent scheme.

      Behrens and Kale knew they were misleading AHCA with Staywell’s and

HealthEase’s 80/20 and encounter data reporting. As Kale admitted: “[W]e’ve

never shot the [Harmony] gun ever. We’ve never had to publically say, this is how

we priced it, this was our methodology, and we have [Harmony] in the middle

getting 85%.” The defendants made sure to keep it that way as long as they could.

      And the reason was obvious. As Behrens explained to a colleague in 2007,

“[Harmony] is not a provider of behavioral health services.” That is why Behrens

and his colleagues hoped the 80/20 law “would come off the books.”




                                        82
              Case: 14-12373        Date Filed: 08/11/2016        Page: 83 of 124


       The defendants knew if AHCA realized that their CMH/TCM expenses were

not nearly as high as they reported, more refunds would be owed and AHCA

would later reduce the premiums too. And so year after year, including in

CY 2006, although they knew Harmony was not a provider of health care services

to Medicaid patients, they continued to report CMH/TCM expenses far in excess of

their actual incurred expenses for CMH/TCM services. As the evidence shows, the

defendants knew Staywell and HealthEase did not even report their full sub-

capitation payments to Harmony, opting instead for a lesser amount through

unsound, results-oriented accounting techniques to settle on an inconspicuous

refund.

       The evidence amply showed that the representations as to CMH/TCM

expenses in the CY 2006 expense reports submitted to AHCA were, in fact, false,

and the that defendants knew they were, in fact, false. See Vernon, 723 F.3d at

1273. The evidence was more than sufficient to sustain Behrens’s and Kale’s

convictions for Medicaid health care fraud, in violation of 18 U.S.C. § 1347

(Counts 8 and 9), and Behrens’s separate convictions for false representations

relating to health care matters, in violation of 18 U.S.C. § 1035 (Counts 4 and 5). 18




       18
          Behrens also argues Counts 4 and 5 of the indictment failed to allege the essential facts
of the crime. We reject Behrens’s additional argument that the district court erred in denying his
motion to dismiss Counts 4 and 5 in the indictment.

                                                83
             Case: 14-12373     Date Filed: 08/11/2016     Page: 84 of 124


F.    Farha’s Role

      Farha further challenges his § 1347 convictions, contending that (1) he

played no role whatsoever in preparing, reviewing, or approving the CY 2006

expense reports, and (2) even if he did play a role, the government failed to prove

the criminal intent required to impose criminal liability for health care fraud under

§ 1347.

      As Farha notes, under § 1347, the government must show that the defendant

“knowingly and willfully” executed or attempted to execute the fraud. 18 U.S.C.

§ 1347(a). A defendant acts willfully when he acts with “knowledge that his

conduct was unlawful” and acts knowingly if he acts with “knowledge of the facts

that constitute the offense.” United States v. Dominquez, 661 F.3d 1051, 1068

(11th Cir. 2011). In this case, the district court instructed the jury that it must also

find that the defendants acted with “intent to defraud,” defined as “specific intent

to deceive or cheat someone and to deprive someone of money or property.” See

United States v. Klopf, 423 F.3d 1228, 1240 (11th Cir. 2005). And as we have

already explained, with health care fraud charges premised on false and fraudulent

representations, “the defendant must be shown to have known that the claims

submitted were, in fact, false.” Vernon, 723 F.3d at 1273.

      In distilling his various arguments, we observe that Farha primarily invites

us to close our eyes to all evidence of his conduct outside the narrow window of



                                           84
            Case: 14-12373     Date Filed: 08/11/2016   Page: 85 of 124


time during which Behrens’s team prepared the CY 2006 expense reports. But the

CY 2006 reporting cycle did not occur in a vacuum. In the 80/20 reports for CY

2006, Staywell and HealthEase continued the scheme that Farha set up in prior

years, using Harmony to fraudulently report inflated and false CMH/TCM

expenses. The evidence showed that Farha, as CEO, President, and a WellCare

director, designed and implemented the scheme specifically to defraud AHCA and

ordered his subordinates under his authority to perpetuate the scheme year after

year, including CY 2006.

      Farha was fully aware of how the 80/20 rule affected WellCare’s bottom

line, thanks in part to the profitability and refund studies actuary Todd Whitney

produced. Farha hatched a plan to avoid the 80/20 rule’s effects. That plan started

with the creation of Harmony, WellCare’s new wholly-owned subsidiary. Farha

kept regular contact with his team during the summer and fall of 2003. He stayed

informed of the Harmony project’s progress and sent emails to subordinates

rebuking them for moving too slowly. The initial plan, as Farha instructed, was

that Harmony would “be capped at 80% of premium.” Frustrated with his team’s

slow progress, Farha ordered Kale to ensure that Harmony was up and running as

soon as possible. Farha asked, “Why would we delay and increase the amount of

our potential giveback?”




                                         85
            Case: 14-12373     Date Filed: 08/11/2016   Page: 86 of 124


      Once Harmony was incorporated, Farha became Harmony’s President, CEO,

and director-chairman. Once Harmony was up and running and after the first

round of 80/20 expense reporting, Farha instructed Kale to have the subsidiary

company’s name changed from its original name of “WellCare Behavioral Health,

Inc.” to “Harmony Behavioral Healthcare” so as to “put some distance between

BH [Harmony] and the WellCare name.” Farha knew that the success of the

Harmony scheme depended upon keeping a low profile and avoiding an audit.

      The evidence also shows that subordinates at WellCare routinely apprised

Farha of the 80/20 reporting process. Farha knew generally when the 80/20

Worksheets arrived. He knew which employees were taking charge of the reports.

A steady stream of emails kept Farha informed, from which a jury could

reasonably infer Farha’s active oversight and coordination.

      In 2004—the year in which Staywell and HealthEase submitted their

CY 2002 and 2003 expense reports—Kale regularly emailed Farha detailed

updates regarding Harmony, some of which concerned WellCare’s strategies in

addressing the 80/20 rule. Farha was frequently in touch with Bereday as well.

Bereday later emailed Farha requesting clearance for Staywell and HealthEase to

submit their finalized 80/20 expense reports to AHCA based on the calculations

produced by the Medical Economics team. Farha gave clearance and signed the

accompanying certifications.



                                         86
            Case: 14-12373    Date Filed: 08/11/2016   Page: 87 of 124


      Farha stayed involved in subsequent years. For the CY 2004 reporting

cycle, after the 80/20 Worksheets and cover letters arrived from AHCA, Farha sent

an email to Behrens and Kale, among others, saying, “Team, lets [sic] be sure we

handle this one appropriately. Who is on point for this process?” Behrens

responded that he was, along with his team. At one point, Farha and Bereday

discussed a slide presentation relating to the 80/20 rule. The presentation showed

both the expenses Staywell and HealthEase had submitted to AHCA in their CY

2004 reports and their much lower actual qualifying expenses.

      Farha’s supervision continued during the CY 2005 reporting cycle. For

example, Farha was privy to an email exchange between Staywell and HealthEase

president Imtiaz Sattaur and Behrens in which Sattaur explained, “[T]he plan is

that we stay consistent to last year’s reporting by utilizing our Harmony BH Sub

methodology, less inpatient costs. We will review the final report with Todd

before we send it to AHCA.” And they did. Before finalizing the 80/20 figures for

the CY 2005 expense reports, Behrens slipped into Farha’s office to confirm that

“1.4 is okay.” Staywell and HealthEase collectively refunded a total of $1.4

million to AHCA for CY 2005. The $1.4 million figure was a fabricated and false

number, which Farha knew.

      And it was Farha who gave the annual fraudulent refund targets. For

CY 2002 and 2003, Farha told his subordinates “to find a way not to pay back 10



                                        87
              Case: 14-12373        Date Filed: 08/11/2016       Page: 88 of 124


million dollars” as WellCare’s initial refund forecast had projected, but instead, to

“find[] a way to make it zero.” By the time of the CY 2005 reporting year, the

target had moved. Though Clay proposed a methodology that would result in no

refund, Farha insisted on a different reporting strategy, ordering, “No, we’re not

going to do it like that. You have to pay the Gods something.” Instead, they

would “pay back a million.” A reasonable jury could view Farha’s order as

evidence that Farha wanted Staywell and HealthEase to refund just enough to

avoid scrutiny, thereby protecting WellCare’s large ill-gotten profits. 19

       Farha’s repeated refusals to allow those at WellCare to disclose to AHCA

that Staywell and HealthEase were reporting sub-capitation payments to Harmony

(rather than reporting what they paid providers for CMH/TCM services) were

additional evidence from which a jury could infer Farha’s fraudulent intent. Farha

participated in efforts by other industry players and the Florida Association of

Health Plans to negotiate 80/20-eligible expenses with AHCA. On multiple

occasions throughout this process, Sattaur urged Farha to disclose to AHCA that


       19
          Farha offers another take on these statements, arguing that his order to pay some refund
amount rather than no refund should be construed as evidence of prudence and conservativism
motivated by legitimate business reasons rather than evidence of fraudulent intent.
        But the jury was free to draw different conclusions regarding Farha’s true motives. The
context in which Farha gave refund targets permits an inference of intent to defraud. Farha’s
predetermined refund targets were inconsistent with Staywell’s and HealthEase’s obligations to
report actual CMH/TCM expenses and refund the difference between actual expenses and 80%.
A jury could reasonably infer from Farha’s ordered predetermined refund targets that Farha
knew the expense figures in the 80/20 expense reports would, in fact, be false. Vernon, 723 F.3d
at 1273.

                                               88
              Case: 14-12373        Date Filed: 08/11/2016       Page: 89 of 124


Staywell and HealthEase had been reporting sub-capitation payments to Harmony

since WellCare had not revealed this fact to AHCA. Each time, Farha declined to

do so. Sattaur testified that Farha was confident that through lobbying efforts and

his ability to influence the Secretary of AHCA, the 80/20 law would soon be

repealed and that the issue would blow over. The evidence established Farha also

made sure his subordinates did not disclose Staywell’s and HealthEase’s reporting

practices to AHCA either. At one point, Farha attended an 80/20-related company

meeting regarding the negotiations with AHCA. At that meeting, Michael Turrell,

a WellCare lawyer who worked under Bereday, was told not to disclose to AHCA

or other industry players details that would reveal how Staywell and HealthEase

calculated their 80/20 expenses. Turrell reassured Farha that he had appropriately

screened his comments when communicating with other parties. West similarly

testified that both Behrens and Bereday told him, on different occasions, to not call

AHCA. These exchanges are evidence from which a reasonable jury could infer a

collective policy of secrecy on the part of WellCare’s leadership. Farha’s

insistence on secrecy was evidence from which a reasonable jury could infer

fraudulent intent. 20


       20
          Defendants emphasize that AHCA approved Staywell’s and HealthEase’s subcontracts
with Harmony. But the Harmony subcontracts do not show, or even suggest, that AHCA knew
that Staywell’s and HealthEase’s reported expenses were manipulated and fabricated figures and
not what they had actually paid providers of CMH/TCM services.
        In his reply brief, Farha takes a different tact, arguing that he had legitimate strategic
reasons for not wanting AHCA to discover Staywell and HealthEase’s reporting methodology.

                                                89
              Case: 14-12373        Date Filed: 08/11/2016      Page: 90 of 124


       From Farha’s exchanges with his subordinates, a reasonable jury could also

infer that Farha continued to be actively involved in overseeing and directing the

80/20 reporting process. Farha’s subordinates routinely checked in with him,

provided him with updates, and received orders about the size of the refund

Staywell and HealthEase were to remit to AHCA. All these communications

confirmed that Behrens’s team continued to prepare and submit the 80/20 expense

reports consistent with Farha’s scheme. There was no need for Farha to

micromanage the 80/20 reporting once he designed the scheme, worked out the

logistics, and delegated the pertinent tasks.

       By the CY 2006 reporting cycle, Behrens’s Medical Economics team

handled the particulars in preparing Staywell’s and HealthEase’s expense reports,

and the emails they circulated among themselves did not include Farha.21

Nonetheless, Farha ignores that for CY 2006, he signed a WellCare policy and

procedure document, as he had done before, acknowledging Staywell’s and

HealthEase’s statutory and contractual duties to comply with the 80/20


He argues “it would have signaled that WellCare viewed the BHO question as an open one.”
Farha concludes that “[n]o negative inference can fairly be drawn from the decision not to invite
senior AHCA officials to treat the issue as a subject for negotiation.” Given all the evidence,
however, the jury was not required to accept Farha’s argument. The jury was free instead to
infer that Farha’s posture of secrecy and nondisclosure to AHCA was part of his fraudulent
reporting scheme.
        21
           Farha was shrewd about paper trails. For example, in 2006, after one of Farha’s
subordinates sent a lengthy email to a number of WellCare personnel about its strategy in
engaging with AHCA regarding the 80/20 rule, Farha wrote back, “[T]his is too large a
distribution for anything confidential. Sensitive items are best handled verbally with those who
must know.”

                                               90
            Case: 14-12373    Date Filed: 08/11/2016   Page: 91 of 124


requirements. Farha even signed the refund checks Staywell and HealthEase

issued to AHCA in conjunction with submitting their CY 2006 80/20 expense

reports.

      Contrary to his contentions, Farha did more than just devise a scheme to

defraud AHCA or commit a mere act in furtherance of executing that scheme.

Farha was CEO, President, and a director of WellCare. As such, he not only

devised, but implemented and supervised the scheme’s execution year after year.

In fact, Sattaur provided a summary of Farha’s role in the scheme to defraud

AHCA. He explained that after Clay and the Medical Economics team had

calculated Staywell’s and HealthEase’s reported expenses, and after Behrens had

approved their work, “the ultimate sign-off on the approval of whether [an 80/20

report] gets filed with the State would be by Mr. Todd Farha.” Sattaur testified

that Farha, Behrens, and Bereday together were “in charge” of WellCare’s policy

of using the fraudulent reporting method concerning “whether it [was] the right

thing to do.” Sattaur repeatedly urged Farha to disclose to AHCA that Staywell

and HealthEase had reported what they paid Harmony (rather than what they paid

providers through Harmony), but Farha refused. Sattaur explained that he himself

never considered disclosing this fact to AHCA because the decision of what to

disclose to AHCA “was being worked by Mr. Todd Farha and his team of

government affairs.” Sattaur explained that “there was a very tight control over



                                         91
            Case: 14-12373     Date Filed: 08/11/2016    Page: 92 of 124


that issue with Todd Farha and his team that if you were to break the plan that they

[had], that would not be a good thing to do.” It “could be tantamount to

jeopardizing your career at WellCare.”

      In summary, the evidence sufficiently showed that Farha aided and abetted

the execution of the fraud in the year for which he was convicted, and he did so

knowingly, willfully, and with intent to defraud AHCA. Accordingly, the evidence

was sufficient to sustain his convictions for Medicaid fraud, in violation of

18 U.S.C. § 1347.

G.    Advice of Counsel Evidence

      Defendants point to communications and testimony by lawyers who worked

for WellCare to claim the defendants were told that their CMH/TCM reporting

method was legal and common practice in the industry.

      The evidence showed outside counsel contacted Florida Health Partners

(“FHP”) and learned FHP sub-capitated to “related entities,” and this “seemed”

acceptable “under the 80/20 calculation to AHCA.” The defendants concede,

however, that the “related entities” to which FHP made sub-capitated payments

were actual health clinics that provided medical services. If anything, this showed

the defendants that they should not count money paid to a related company that,

like Harmony, provided no health care services to Medicaid patients.




                                         92
             Case: 14-12373       Date Filed: 08/11/2016   Page: 93 of 124


      Outside counsel also learned that United Health Plans (“United”) “used”

payments it made to a “related specialty organization” United Behavioral Health

“in connection with the 80/20 calculation.” The defendants ignore that outside

counsel, when reporting to general counsel Bereday, said that though United “did it

in this certain fashion . . . the mere fact that” it did so “doesn’t necessarily mean

that that method is or will be approved by AHCA now or in the future.”

      More importantly, outside counsel was asked to “render a clean opinion”

concerning “use of . . . all of the contract expenses between [Staywell and

HealthEase] and Harmony for purposes of meeting the 80/20 requirement.”

Outside counsel was unwilling to give a “clean opinion,” that is, “a legal opinion

that in all probability would be upheld if there were any kind of problems or

allegations or appeals.” WellCare’s former outside counsel testified that, after

refusing to give a clean opinion as to the Harmony reporting method, “the number

of assignments and the . . . work referred to us by the client diminished

dramatically.” Outside counsel testified he told those at WellCare that, if Staywell

and HealthEase were going to use the Harmony reporting method, “they should

(a) tell the agency about it and (b), more importantly, make a rule challenge or

declaratory judgment action, some action to put these disputed . . . policy issues in

front of an impartial officer.”




                                            93
             Case: 14-12373     Date Filed: 08/11/2016    Page: 94 of 124


      In the light most favorable to the jury’s verdict, this advice-of-counsel

evidence hurts, not helps, the defendants. If anything, outside counsel’s advice

warned the defendants not to use their Harmony reporting method without

informing AHCA. The defendants, however, proceeded in secrecy. This evidence

does not undermine the jury verdict given the abundant evidence of the defendants’

intent to defraud AHCA.

H.    Clay’s § 1001 False Statements

      Clay challenges his two convictions in Counts 10 and 11 for making false

statements to federal agents, in violation of 18 U.S.C. § 1001. To convict Clay

under § 1001, the government had to prove “(1) that a statement was made; (2) that

it was false; (3) that it was material; (4) that it was made with specific intent; and

(5) that it was within the jurisdiction of an agency of the United States.” United

States v. House, 684 F.3d 1173, 1203 (11th Cir. 2012). Clay argues the

government failed to present sufficient evidence of: (1) falsity, (2) willfulness, and

(3) materiality.

      Count 10 of the indictment charged that Clay told federal agents that

Staywell and HealthEase had not over-reported outpatient behavioral health care

expenses to AHCA to reduce the refunds paid to AHCA, when in fact, Clay knew

that the expense figures in the CY 2005 Worksheets were purposefully over-

reported to reduce refunds paid to AHCA. Count 11 charged that Clay told federal



                                           94
              Case: 14-12373        Date Filed: 08/11/2016       Page: 95 of 124


agents that Staywell and HealthEase had not purposefully inflated the costs

associated with their behavioral health care encounter data submissions to AHCA,

when in fact, Clay knew Staywell and HealthEase had done so in February 2007.

We consider the sufficiency of the evidence for Clay’s § 1001 convictions.

       1.      Falsity

       Clay’s statements to the federal agents were proven false. 22 Agent Vic

Milanes asked Clay if Staywell and HealthEase had over-reported their outpatient

behavioral health costs to AHCA over the years in order to avoid paying money

back to AHCA. Clay responded that, to his knowledge, they had not. But Clay

knew the opposite was true.

       Clay worked with West and others on Behrens’s team to produce the

CY 2005 expense reports. West conferred with Clay in producing the calculations

for the reports, West reported to Clay the results of his work, and Clay was among

those present in Bereday’s office the day West presented his work and WellCare

certified the CY 2005 reports. It was Clay who relayed to West that “Farha wants

to pay back a million” because “[y]ou have to pay the Gods something.” Clay


       22
          As to the specific § 1001 charges in Counts 10 and 11, the district court instructed the
jury that the government had to prove: (1) “the defendant made a statement as charged”; (2) “the
statement was false”; (3) “the falsity concerned a material matter”; (4) “the defendant acted
willfully knowing that the statement was false”; and (5) “the false statement was made or used
for a matter within the jurisdiction of the department or agency of the United States.” The court
instructed that “[a] statement is false when made if it is untrue when made and the person
making it knows it is untrue.” On appeal, Clay does not challenge the court’s charge as to
§ 1001. To the extent Clay challenges the general part of the jury charge, his claims lack merit.

                                                95
            Case: 14-12373     Date Filed: 08/11/2016    Page: 96 of 124


knew Staywell and HealthEase had used both double-counting and premium-

difference calculations in an effort to achieve Farha’s desired result. It was Clay’s

idea to use the premium difference calculation in the first place.

      Clay knew that for CY 2005, Staywell and HealthEase combined had

reported $18,462,421 in 80/20 expenses and had refunded only $1,440,449 to

AHCA. Clay also knew that the internal spreadsheets, prepared by West, showed

that Staywell and HealthEase combined had actually paid health care providers

only $12,956,122 for qualifying services. The 80/20 Worksheets and cover letters

instructed Staywell and HealthEase to report money paid to providers of

CMH/TCM services. Clay knew that if Staywell and HealthEase reported $12

million in CMH/TCM expenses, they would owe a refund of $6,946,748. Clay

admitted as much in an email he sent to Behrens just days before the CY 2005

expense reports were certified, stating, “If we took AHCA payments and AHCA

definitions of eligible care we would owe them $6.9 million.”

      In Clay’s own words, “the whole reason Harmony exist[ed]” was to “hide”

the “big slug” of profits that Harmony captured for WellCare. Clay summed up

Staywell’s and HealthEase’s approach to 80/20 compliance this way: “Every year

we’ve fed the gods. We’ve paid them a little money to keep them happy. We’ve

paid them a million bucks a year, or whatever.” Clay knew Staywell and




                                          96
            Case: 14-12373     Date Filed: 08/11/2016   Page: 97 of 124


HealthEase had over-reported their 80/20 expenses, but he falsely told Agent

Milanes that they had not.

      Agent Milanes also asked Clay whether Staywell and HealthEase had

purposefully inflated the costs of their behavioral health encounter submissions to

AHCA. Clay responded that, to his knowledge, they had not. But, again, Clay

knew the opposite was true.

      Clay attended secretly-recorded company meetings on both January 16,

2007, and January 29, 2007. At the first meeting, convened to discuss how

Staywell and HealthEase planned to price their patient-provider encounters, Clay

listened as both Robert Butler and Marc Ryan suggested that Staywell and

HealthEase price the encounters based on what Harmony paid health care

providers. Clay heard Butler explain that encounter prices should reflect only

actual costs in money paid to providers, rather than administration, overhead, and

profit for Harmony, because AHCA already built into the capitated rate money for

administration, overhead, and profit.

      Clay, however, warned that if they did what Butler said they should do, they

would be in “deep trouble.” Clay offered his take on the encounter data reporting

process: “[T]he state is doin’ this as another end around, to find out how much

money we’re makin’ in that. Which we’ve been finessing, for years.” If they

priced encounters based on what Harmony paid providers, Clay knew it would



                                         97
             Case: 14-12373     Date Filed: 08/11/2016    Page: 98 of 124


reveal to AHCA their huge, ill-gotten profits, and Clay feared there would be a

“massive rate cut” in Staywell’s and HealthEase’s premium money. At one point

Clay explained to his colleagues, “[I]f you price [the encounter data] at anything

reasonable, we’re gonna show a 50% loss ratio, and we’re right back to opening

the Kimono.”

      As a solution, Clay proposed they instead price the encounters based upon

the sub-capitation payments to Harmony. This method spread the full sub-

capitation sum across all of the encounters and resulted in encounter prices that

were significantly higher than what Harmony, had paid providers of CMH/TCM

services. In the January 29 meeting, Clay told his team, “I think we’re going to

have to put some numbers that are about 40 percent higher than we think they

should be, because we’re making about a 40 percent profit margin. And that’s

what we’re gonna submit . . . . And that’s all there is to this conversation. It’s that

simple.” He later added, “[I]t’s just a matter of how inflated a unit cost number

we’re going to be submitting.” Clay knew Staywell and HealthEase had

purposefully inflated the costs of their behavioral health encounter data.

      The jury’s task was to determine what Clay understood the agents to be

asking him and whether Clay knew what he told the federal agents was false. The




                                           98
              Case: 14-12373       Date Filed: 08/11/2016       Page: 99 of 124


evidence was more than adequate for the jury to find Clay understood the question

and knew his answer was false.23

       It is noteworthy that Staywell’s and HealthEase’s CY 2005 expense reports

for CMH/TCM services contained expense figures calculated using both their sub-

capitation payments to Harmony and Harmony’s payments to providers, a double-

counting calculation method. Even if Clay thought the sub-capitation payments

themselves were a reportable expense (which he did not), he still knew the reported

expenses in CY 2005 involved double-counting and were therefore “over-

reported.”

       For example, West’s spreadsheets reveal that for CY 2005, Staywell and

HealthEase collectively paid Harmony $13,507,701, and Harmony paid providers

$12,956,122. In 2006, WellCare executives realized they forgot to update the

Harmony subcontracts so as to pay Harmony any of the additional premium money

Staywell and HealthEase received for the CMH/TCM program expansion. The

$13,507,701 they did pass along to Harmony was enough to account for the

$12,956,122 that Harmony paid providers. But in addition to reporting expenses of

$13,507,701 to AHCA, Staywell and HealthEase double-counted a portion of the


       23
          Clay invokes the Whiteside decision, but stretches it to mean that the agent’s factual
questions to him were necessarily posed and answered under Clay’s interpretation of the 80/20
rule. Clay argues his denials were true based on his reasonable legal interpretation of the
questions asked, but his interpretation is not reasonable. We reject Clay’s Whiteside arguments
for the same reasons outlined above as to the other defendants, including the fact that the
evidence showed Clay did not believe his post-hoc interpretation anyway.

                                               99
              Case: 14-12373       Date Filed: 08/11/2016       Page: 100 of 124


$12,956,122 sum, which was already accounted for in the $13,507,701 figure.

Kelly, the forensic accountant, explained why there was no valid basis for such an

accounting maneuver. Clay knew the 80/20 expenses were over-reported.

       As to encounter data, Clay quarrels with the meaning of the word “inflated”

in Agent Milanes’s question. The jury heard that as of the October 24, 2007 raid

on WellCare, federal investigators had already gathered months’ worth of secretly-

recorded company conversations collected by a whistleblower. Though Clay did

not necessarily know that, Clay knew that investigators were executing a search

warrant of WellCare’s corporate headquarters. Clay knew, based on the questions

the agents asked him, that the search concerned WellCare’s 80/20 expense and

encounter data reporting. Agent Milanes’s questions concerned, in part, what had

been discussed at WellCare company meetings that Clay attended. When Agent

Milanes asked Clay whether Staywell and HealthEase had purposefully “inflated”

their encounter costs, Agent Milanes knew that Clay had previously told his

colleagues, “I think we’re going to have to put some numbers that are about 40

percent higher than we think they should be . . . . [I]t’s just a matter of how inflated

a unit cost number we’re going to be submitting.” (emphasis added). 24


       24
          Clay cites to the encounter template in the contract, which provided that Staywell and
HealthEase were to report the “[a]mount [p]aid” per encounter as the “[c]osts associated with the
claim.” Clay argues that the “[c]osts associated with the claim” reasonably could be interpreted
to be either (1) what Harmony actually paid the provider for the claim or (2) an allocable (larger)
portion of what Staywell or HealthEase paid Harmony to cover the claim, which included
Harmony’s administration, overhead, and profit generated for WellCare. This is not a reasonable

                                               100
              Case: 14-12373       Date Filed: 08/11/2016        Page: 101 of 124


       Clay had no basis to deny that Staywell and HealthEase had purposefully

inflated their encounter costs. Clay was, of course, free to argue to the jury that he

understood Agent Milanes to be asking something else, but the duties of fact

finding and making credibility determinations belong to the jury alone.25 Our role

is simply to ensure there was sufficient evidence from which a reasonable jury

could find that Clay understood what Agent Milanes was asking and that Clay

knew his denials were false. That evidence was amply sufficient.

       2.      Willfulness

       Clay’s statements to the agents were not only false but willfully made. As to

specific intent, § 1001 criminalizes false statements made “knowingly and

willfully.” 18 U.S.C. § 1001; see also House, 684 F.3d at 1204. The Supreme

Court has said that, to establish a willful violation of a statute, generally “the

Government must prove that the defendant acted with knowledge that his conduct

was unlawful.” Bryan v. United States, 524 U.S. 184, 191-92, 118 S. Ct. 1939,

1945 (1998). Using the pattern instruction, the district court charged the jury that

“[t]he word ‘willfully’ means that the act was committed voluntarily and

purposefully with the intent to do something the law forbids, that is, with the bad




interpretation of the federal agent’s question. In any event, tape recordings of Clay established
that Clay knew the encounter data was inflated.
        25
           Agent Johnston testified that he did not recall Clay asking for clarification of any
questions that Agent Milanes asked.

                                               101
           Case: 14-12373     Date Filed: 08/11/2016   Page: 102 of 124


purpose to disobey or disregard the law.” See Eleventh Circuit Pattern Jury

Instructions (Criminal Cases) 9.1A (2010).

      Here, the context of Clay’s statements is important. Clay met with Agents

Johnston and Milanes on the same day that over 200 federal agents streamed

through the doors of WellCare’s corporate office to execute a search warrant.

Agent Johnston testified that when they approached Clay to ask if he would

consent to an interview, Johnston and Milanes would have identified themselves as

federal agents involved with the execution of the search warrant. Johnston testified

that they would have shown Clay their federal credentials and that Clay knew he

and Milanes were federal agents. Johnston testified that he and Milanes also told

Clay they wanted to interview him in conjunction with the investigation of

WellCare. The agents proceeded to interview Clay in his office for approximately

an hour and a half. During this time, other agents continued executing the search

warrant outside Clay’s office. Many of the interview questions Agent Milanes

asked Clay specifically pertained to WellCare’s reporting of the 80/20 expenses

and encounter data.

      Clay served as Vice President of Medical Economics under Behrens. He

was closely involved with the preparation of Staywell’s and HealthEase’s CY 2005

expense reports for CMH/TCM services and their February 2007 encounter data

submissions. He fully knew about their reporting obligations to AHCA. Given



                                        102
               Case: 14-12373   Date Filed: 08/11/2016   Page: 103 of 124


Clay’s job and the subject of Agent Milanes’s questions, the jury could readily

infer that Clay knew the agents were investigating WellCare’s reporting of its

actual expenses to AHCA. By knowingly making false statements to the federal

agents during the raid, Clay acted willfully. See Bryan, 524 U.S. at 191-92, 118 S.

Ct. at 1945.

      Clay argues that the government was required to offer more mens rea

evidence of willfulness. To be sure, the government’s evidence of willfulness was

circumstantial, but “[g]uilty knowledge can rarely be established by direct

evidence, especially in respect to fraud crimes which, by their very nature, often

yield little in the way of direct proof.” United States v. Suba, 132 F.3d 662, 673

(11th Cir. 1998). Mens rea elements such as knowledge or intent may be proven

by circumstantial evidence. See United States v. Santos, 553 U.S. 507, 521, 128 S.

Ct. 2020, 2029 (2008); Suba, 132 F.3d at 673. The government did not need to

rely, and did not rely, on a presumption of willfulness to prove Clay violated

§ 1001. The government presented ample evidence from which a reasonable jury

could infer that Clay acted willfully and with the necessary criminal intent.

      3.       Materiality

      As to materiality, Clay’s false statements concerned the core conduct that

the agents were investigating during the October 2007 raid of WellCare. Clay’s




                                          103
            Case: 14-12373     Date Filed: 08/11/2016   Page: 104 of 124


false denials of over-reporting and inflating encounter prices went to the heart of

the matter being investigated and were material.

      Contrary to Clay’s contention, the test is not whether the agents were

actually misled. A false statement is material if it has “a natural tendency to

influence, or [is] capable of influencing, the decision of the decisionmaking body

to which it was addressed.” United States v. Boffil-Rivera, 607 F.3d 736, 741

(11th Cir. 2010). “[A] false statement can be material even if the decision maker

actually knew or should have known that the statement was false” or “even if the

decision maker did not actually rely on the statement.” United States v. Neder, 197

F.3d F.3d 1122, 1128 (11th Cir. 1999); see also House, 684 F.3d at 1203 (“[P]roof

of actual influence is not required.”); United States v. Gafyczk, 847 F.2d 685, 691

(11th Cir. 1988) (“[I]n order for a false statement to be material under § 1001, it

need not be shown to have actually influenced the government or caused it any

pecuniary loss.”).

      Clay was aware he was being interviewed by federal investigators and that

WellCare was being investigated precisely for the exact conduct he was being

asked about. Clay was a high-level, sophisticated executive at a publicly-traded

company receiving public funds, and he certainly knew that lying to federal agents

investigating the company for health care fraud was unlawful. He was

undoubtedly familiar with the dozens of certifications and warnings that false



                                         104
            Case: 14-12373      Date Filed: 08/11/2016   Page: 105 of 124


statements to the government carry criminal liability. Nevertheless, he told the

agents there was no over-reporting and no inflation, despite knowing these things

were not true.

      Ample evidence allowed a reasonable jury to find Clay knowingly and

willfully made false material statements to federal agents.

                          VI.    JURY INSTRUCTIONS

      Farha, Behrens, and Kale challenge their fraud convictions under 18 U.S.C.

§ 1347 and contend the district court improperly instructed the jury as to their

knowledge that the reported expenses were false.

      Regarding the defendants’ § 1347 charges, the district court instructed the

jury that the defendants had to act knowingly, willfully, and with intent to defraud:

            A defendant can be found guilty of this offense only if all the
      following facts are proved beyond a reasonable doubt:

      One, he knowingly executed or attempted to execute a scheme or
      artifice to defraud a healthcare benefit program or to obtain money or
      property owned by or under the custody or control of a healthcare
      benefit program by means of false or fraudulent pretenses and
      representations;

      [T]wo, the false or fraudulent pretenses and representations related to
      a material fact;

      [T]hree, he acted willfully and intended to defraud; and

      [F]our, he did so in connection with the delivery of or payment for
      healthcare benefits, items, or services.




                                          105
            Case: 14-12373     Date Filed: 08/11/2016    Page: 106 of 124


(emphasis added). The district court explained that “knowingly” means that “an

act was done voluntarily and intentionally and not because of a mistake or by

accident.” The court charged that “willfully” means that “the act was committed

voluntarily and purposely with the intent to do something the law forbids, that is,

with the bad purpose to disobey or disregard the law.” The instructions thus

advised the jury that it could not find the defendants guilty unless it concluded that

they acted voluntarily, intentionally and with the bad purpose to disregard the law

in executing a scheme to defraud AHCA.

      The district court also instructed that “[a] scheme to defraud includes any

plan or course of action intended to deceive or cheat someone out of money or

property by using false or fraudulent pretenses and representations relating to a

material fact.”

      The district court then instructed that a “statement or representation is false

or fraudulent if it is about a material fact that the speaker knows is untrue or makes

with deliberate indifference as to the truth and makes with intent to defraud.” The

court added, “A statement or representation may be false or fraudulent when it’s a

half truth or effectively conceals a material fact and is made with the intent to

defraud.” The court explained that “‘[t]o act with intent to defraud’ means to do

something with a specific intent to deceive or cheat someone and to deprive

someone of money or property.”



                                         106
            Case: 14-12373     Date Filed: 08/11/2016    Page: 107 of 124


      The district court thus told the jury that, as to knowledge of falsity, the

defendants had to either “know” the representations were untrue or make them

“with deliberate indifference as to the truth” and “with intent to defraud.” This

deliberate indifference instruction was tethered to an instruction requiring a finding

that the defendants made the representations “with intent to defraud.”

A.    Standard of Review

      We review jury instructions “to determine whether the instructions misstated

the law or misled the jury to the prejudice of the objecting party.” United States v.

Gibson, 708 F.3d 1256, 1275 (11th Cir. 2013). We will not reverse a conviction

based on a jury instruction challenge “unless we are ‘left with a substantial and

ineradicable doubt as to whether the jury was properly guided in its deliberations.’”

Id. But “[w]hen the jury instructions, taken together, accurately express the law

applicable to the case without confusing or prejudicing the jury, there is no reason

for reversal even though isolated clauses may, in fact, be confusing, technically

imperfect, or otherwise subject to criticism.” Id. Moreover, the Supreme Court

has admonished that “in reviewing jury instructions, our task is also to view the

charge itself as part of the whole trial,” noting that “[o]ften isolated statements

taken from the charge, seemingly prejudicial on their face, are not so when




                                          107
              Case: 14-12373       Date Filed: 08/11/2016       Page: 108 of 124


considered in the context of the entire record of the trial.” United States v. Park,

421 U.S. 658, 675-76, 95 S. Ct. 1903, 1913 (1975). 26

B.     Section 1347 Instructions

       The defendants argue that the district court erred by instructing the jury that

it could convict the defendants under § 1347 upon finding that the defendants made

false representations in the CY 2006 expense reports “with deliberate indifference

as to the truth.” They argue that the “deliberate indifference” standard is akin to a

“recklessness” standard and impermissibly lowered the bar below what Vernon

and Medina require.

       We agree that in a health care fraud case such as this, “the defendant must be

shown to have known that the claims submitted were, in fact, false.” United States

v. Vernon, 723 F.3d 1234, 1273 (11th Cir. 2013) (quoting United States v. Medina,

485 F.3d 1291, 1297 (11th Cir. 2007)). Although the government must prove the

defendant’s knowledge of falsity, a defendant’s knowledge can be proven in more

than one way. Here, the district court properly instructed the jury that a “statement

or representation is false or fraudulent if it is about a material fact that the speaker

knows is untrue or makes with deliberate indifference as to the truth and makes


       26
         We review de novo the legal correctness of jury instructions, but we review the district
court’s phrasing for abuse of discretion. United States v. Prather, 205 F.3d 1265, 1270 (11th Cir.
2000). Jury instructions are also subject to harmless error review. United States v. House, 684
F.3d 1173, 1196 (11th Cir. 2012). An error is harmless “if the reviewing court is satisfied
‘beyond a reasonable doubt that the error complained of did not contribute to the verdict
obtained.’” Id. at 1197.

                                               108
            Case: 14-12373      Date Filed: 08/11/2016     Page: 109 of 124


with intent to defraud.” Representations made with deliberate indifference to the

truth and with intent to defraud adequately satisfy the knowledge requirement in

§ 1347 cases.

       The Eleventh Circuit Pattern Jury Instructions for § 1347 support our

conclusion. The pattern § 1347 instruction provides that a “statement or

representation is ‘false’ or ‘fraudulent’ if it is about a material fact that the speaker

knows is untrue or makes with reckless indifference as to the truth and makes with

intent to defraud.” Eleventh Circuit Pattern Jury Instructions (Criminal Cases) 53

(2010). Here, the district court’s instruction mirrored the § 1347 pattern

instruction, except the district court used the even stronger phrase “deliberate

indifference” instead of the phrase “reckless indifference” found in the pattern

instructions. Id. The district court’s language imposed a higher burden on the

government than that suggested by our § 1347 pattern jury instruction.

       In the mail and wire fraud context, this Court has said that “[f]raudulent

conduct that will establish a ‘scheme to defraud’ includes knowingly making false

representations” and also “statements made with reckless indifference to their truth

or falsity.” United States v. Sawyer, 799 F.2d 1494, 1502 (11th Cir. 1986); see

also United States v. Simon, 839 F.2d 1461, 1470 (11th Cir. 1988) (“[R]eckless

indifference to the truth . . . supplies the criminal intent necessary to convict . . .

.”); United States v. Edwards, 458 F.2d 875, 881 (11th Cir. 1972) (“Such reckless



                                           109
            Case: 14-12373     Date Filed: 08/11/2016    Page: 110 of 124


indifference to the truth of representations is more than sufficient to afford the

government a remedy under the mail fraud statute.”). The district court’s

instruction was not only consistent with the pattern charge but also with this

Circuit’s fraud precedents.

      The defendants argue the mail and wire fraud cases are inapplicable because

those statutes do not require, as § 1347 does, that a defendant “knowingly and

willfully execute[] . . . a scheme to defraud.” 18 U.S.C. § 1347(a); see 18 U.S.C.

§§ 1341, 1343. But § 1347 links knowledge and willfulness to a “scheme to

defraud.” See 18 U.S.C. § 1347(a). The government thus had to prove the

defendants both (1) knowingly and willfully executed that scheme to defraud and

(2) made false statements with “deliberate indifference as to the truth” and “with

intent to defraud.” Cf. United States v. Dearing, 504 F.3d 897, 903 (9th Cir. 2007)

(holding that where a court’s “reckless indifference” instruction “was tethered to

the specific intent to defraud element” of § 1347, such an instruction did not negate

the court’s separate instruction that, to convict under § 1347, the jury also had to

find the defendant “knowingly and willingly” executed a scheme to defraud).

      Here, the district court properly defined “knowingly” and “willfully” and

made clear the government had to prove that the defendants executed a scheme to

defraud AHCA “voluntarily and intentionally” rather than by “mistake or by

accident” and “with the intent to do something the law forbids.” The district court



                                          110
            Case: 14-12373     Date Filed: 08/11/2016    Page: 111 of 124


also linked “deliberate indifference” to “intent to defraud.” The instruction

required the jury to find more than deliberate indifference to the truth; rather, a

finding of deliberate indifference would suffice only if the jury also found that the

defendants made the false statement with intent to defraud. The court then

instructed that “‘[t]o act with intent to defraud’ means to do something with a

specific intent to deceive or cheat someone and to deprive someone of money or

property.” Therefore, under the factual circumstances of this case, to find that the

defendants made representations of expenses in the CY 2006 reports (1) with

deliberate indifference to the truth and (2) with intent to defraud necessarily

required the jury to find that the defendants knew the representations were false.

See United States v. Hough, 803 F.3d 1181, 1197-98 (11th Cir. 2015) (“A crucial

assumption underlying the jury trial system is that juries will follow the

instructions given them by the trial judge.” (alterations omitted)); United States v.

Stone, 9 F.3d 934, 938 (11th Cir. 1993) (“Few tenets are more fundamental to our

jury trial system than the presumption that juries obey the court’s instructions.”).

      Further, the trial proceeded under a theory of actual knowledge rather than

deliberate indifference. The indictment charged that the defendants knew the

information in the CY 2006 reports was false. The government’s closing argument

hammered over and over again that the defendants knew what they represented to

AHCA was false. From beginning to end, the government alleged the defendants’



                                          111
               Case: 14-12373   Date Filed: 08/11/2016     Page: 112 of 124


knowledge and intent, not mere recklessness. For the jury to convict the

defendants without finding that they knew the expense reports were false would be

to ignore both the district court’s jury instructions and the government’s whole

theory of the case. Viewing the charge as a whole and the entire trial, we find no

error, much less reversible error, in the court’s thorough charge to the jury.

C.    Willful Blindness Instruction

      The defendants also argue that our circuit’s pattern § 1347 instruction is

inconsistent with the Supreme Court’s decision in Global-Tech Appliances, Inc. v.

SEB S.A., 563 U.S. 754, 131 S. Ct. 2060 (2011). They argue that, under Global-

Tech, the district court should have instructed that the government had to prove

(1) actual knowledge of falsity or (2) at least “willful blindness.” Id. at 769; 131 S.

Ct. at 2070.

      First, as the government emphasizes, the district court actually did give a

“willful blindness” instruction consistent with the definition of willful blindness in

Global-Tech. The Supreme Court in Global-Tech said that willful blindness has

“two basic requirements: (1) the defendant must subjectively believe that there is a

high probability that a fact exists and (2) the defendant must take deliberate actions

to avoid learning of that fact.” Id. at 769, 131 S. Ct. at 2071. In the opening part

of its charge, here, the district court similarly instructed that “[i]f a defendant’s

knowledge of a fact is an essential part of a crime, it is enough that the defendant



                                           112
             Case: 14-12373        Date Filed: 08/11/2016       Page: 113 of 124


was aware of a high probability that the fact existed and took deliberate action to

avoid learning of the fact unless the defendant actually believed the fact did not

exist.” The district court gave an example to explain “deliberate” action to avoid

knowledge of a fact:

              To give you an example from a different kind of case,
       deliberate avoidance of positive knowledge, which is equivalent of
       knowledge, occurs in a drug case if a defendant possesses a package
       and believes it contains a controlled substance but deliberately avoids
       learning that it contains the controlled substance so he or she can deny
       knowledge of the package’s contents.

             So, in such a case, the jury may find that a defendant knew
       about the possession of a controlled substance if the jury determines
       beyond a reasonable doubt that the defendant, one, actually knew
       about the controlled substance or, two, had every reason to know but
       deliberately closes his or her eyes.

(emphasis added). The court then admonished: “But I must emphasize that

negligence, recklessness, carelessness, or foolishness is not enough to prove that a

defendant knew about the possession of the controlled substance.” (emphasis

added).

       Alternatively, the defendants argue that the district court still erred by

allowing the jury to find knowledge of falsity under the § 1347 pattern instruction

standard of “reckless indifference to the truth and intent to defraud” as opposed to

charging only the Global-Tech standard of actual knowledge or willful blindness.27


       27
          Behrens (as to § 1035) and Clay (as to § 1001) also argue the evidence was insufficient
to trigger a willful blindness instruction at all. For example, Behrens’s brief (and Clay’s by

                                               113
             Case: 14-12373        Date Filed: 08/11/2016      Page: 114 of 124


This ignores that the district court substituted “deliberate indifference” for

“reckless indifference” in the § 1347 pattern charge. That substitution made the

§ 1347 pattern charge much closer to the “deliberate” standard in the willful

blindness charge. The district court never once said “reckless indifference.” The

court explicitly said that recklessness was not enough.

       We also reject the claim that Global-Tech alone controls this criminal §

1347 fraud case or creates reversible error here. Global-Tech is a civil patent-

infringement case. In Global-Tech, the Supreme Court analyzed the meaning of

the term “actively induces” in 35 U.S.C. § 271(b), a statute that provides that

“[w]hoever actively induces infringement of a patent shall be liable as an

infringer.” Id. 563 U.S. at 760, 131 S. Ct. at 2065. Global-Tech was not a criminal

fraud case and did not abrogate, conflict with, or preclude the district court from

giving the § 1347 pattern charge in this case. As noted earlier, knowledge of

falsity can be proved in more than one way, and we view the § 1347 pattern charge




adoption) argues that there was no evidence the defendants were aware of a high probability that
their expense reports were false and purposefully contrived to avoid learning the truth. We
disagree and find adequate evidence to warrant the instruction, given their deliberate refusal to
call AHCA at certain important times. Although there was more evidence of actual knowledge,
we cannot say the evidence of willful blindness was non-existent or too sparse. Alternatively,
given the abundant evidence of actual knowledge, any alleged error was harmless for the reasons
outlined in United States v. Esquenazi, 752 F.3d 912, 931 (11th Cir. 2014), and Stone, 9 F.3d at
938-39.

                                              114
             Case: 14-12373       Date Filed: 08/11/2016       Page: 115 of 124


as a permissible and acceptable way to prove knowledge of falsity. 28 Considering

the charge as a whole, we conclude that the district court did not err in giving the §

1347 charge in this criminal fraud case.

                            VII. EVIDENTIARY ISSUES

A.     Compensation Evidence

       The defendants challenge the district court’s admission of evidence of their

compensation, which the government introduced to prove the defendants’ motive.

The compensation evidence included: (1) the defendants’ receipt of company stock

when hired; (2) the amount of the defendants’ stock bonuses during the period of

the fraud; (3) the defendants’ shares sold during the period of the fraud; (4) the sale

price for up to two stock sales per defendant; and (5) other compensation including

base salary, cash bonuses, and stock options.

       We review for abuse of discretion the district court’s evidentiary decisions.

United States v. Brown, 415 F.3d 1257, 1264-65 (11th Cir. 2005). “The district

court has broad discretion to determine the relevance and admissibility of any

given piece of evidence.” United States v. Merrill, 513 F.3d 1293 (11th Cir. 2008).

“[E]vidence of wealth or extravagant spending may be admissible when relevant to

       28
         See Sovereign Military Hospitaller Order of Saint John of Jerusalem of Rhodes and of
Malta v. Fla. Priory of the Knights Hospitallers of the Sovereign Order of Saint John of
Jerusalem, Knights of Malta, the Ecumenical Order, 702 F.3d 1279, 1291 (11th Cir. 2012)
(declining to import Global-Tech’s standard to analyze a fraud claim outside the specific civil
patent-infringement context with which Global-Tech was concerned, and stating, “We have been
admonished to exercise caution before importing standards from one area of intellectual-property
law into another”).

                                              115
               Case: 14-12373     Date Filed: 08/11/2016    Page: 116 of 124


issues in the case and where other evidence supports a finding of guilt.” United

States v. Bradley, 644 F.3d 1213, 1271 (11th Cir. 2011). A district court has

“broad discretion to admit the Government’s ‘wealth evidence’ so long as it aided

in proving or disproving a fact in issue.” Id. at 1270, 1272 (finding no reversible

error where the district court permitted the government to present substantial

evidence of the defendants’ wealth).

          The district court did not abuse its broad discretion in admitting this

evidence. First, the district court carefully limited the wealth evidence to evidence

of compensation that depended upon WellCare’s profits. That way, the district

court admitted only what was necessary to show that the defendants had an

incentive to maximize WellCare’s profits. Second, before the government

presented any wealth evidence, the district court instructed the jury to consider

such evidence only to the extent it established financial motive for the defendants

to commit the charged offenses and for no other reason. The district court further

instructed the jury that the defendants’ wealth had nothing to do with whether the

defendants were guilty or innocent of the charges against them. The district

court’s jury instructions guarded against the chance that the jury would draw any

impermissible inferences to the defendants’ detriment. As a result, the district

court admitted only relevant evidence and took steps to mitigate any prejudicial

effect.



                                             116
            Case: 14-12373      Date Filed: 08/11/2016   Page: 117 of 124


      Additionally, we reject Kale’s complaint that the government’s wealth

evidence was especially prejudicial to his defense because he had only a “modest

compensation alongside Mr. Farha’s rich financial rewards.” The record shows

that the government presented distinct, individualized evidence of each defendant’s

compensation. The admitted evidence showed that Kale’s compensation paled in

comparison to Farha’s. If anything, this evidence helped distance Kale from the

motive evidence. We find no impermissible spillover effects and no abuse of

discretion by the district court.

B.    Forensic Accountant’s Testimony

      The defendants argue that the district court abused its discretion under Rule

703 of the Federal Rules of Evidence by allowing Kelly, the forensic accountant,

(1) to disclose the fact that WellCare had publicly filed an audited financial

restatement with the SEC and (2) to use any of the content of the restatement in his

calculations and testimony. Rule 703 addresses an expert witness’s opinion

testimony and provides as follows:

      An expert may base an opinion on facts or data in the case that the
      expert has been made aware of or personally observed. If experts in
      the particular field would reasonably rely on those kinds of facts or
      data in forming an opinion on the subject, they need not be admissible
      for the opinion to be admitted. But if the facts or data would
      otherwise be inadmissible, the proponent of the opinion may disclose
      them to the jury only if their probative value in helping the jury
      evaluate the opinion substantially outweighs their prejudicial effect.




                                          117
              Case: 14-12373        Date Filed: 08/11/2016         Page: 118 of 124


Fed. R. Evid. 703. The rule allows experts to base their opinions on “facts or data”

(1) that an expert has “been made aware of or personally observed” or (2) that

experts in the particular field would “reasonably rely on.” Those “kinds of facts or

data” need not be admissible.

       In forming his opinions, Kelly reasonably relied on the “facts or data”

contained in WellCare’s audited financial restatement. Even though Kelly’s expert

opinions themselves were admissible, the defendants challenge his disclosing to

the jury (1) the fact that a restatement was filed to correct accounting errors and

(2) certain numbers set forth in the restatement. They contend that these facts were

inadmissible hearsay. The defendants stress that Rule 703 provides that if the facts

or data used by the expert are not admissible, the experts may disclose them only if

the probative value “substantially outweighs” the prejudicial effect. Defendants’

argument fails because the financial restatement was admissible as a business

record under Rule 803(6). Kelly could both use and reveal this evidence.29

       Notably too, the facts and data Kelly disclosed from the financial

restatement primarily corroborated his own claims data analyses of WellCare’s

over-reporting expenses and under-paying refunds. For context, Kelly’s testimony

covered: (1) his own review and analysis of WellCare, Staywell, and HealthEase’s
       29
          The restatement contained comments and addressed issues beyond the scope of this
case. The government offered to redact the restatement, but the district court decided not to
admit it. The district court instead allowed Kelly to testify as to how he relied on and used
certain financial information in the restatement. If anything, the district court’s careful and
practical resolution of this issue underscores how the district court did not abuse its discretion.

                                                 118
            Case: 14-12373    Date Filed: 08/11/2016   Page: 119 of 124


records, including the claims database; (2) his calculations for each year from

CY 2002-2006 as to the differences between the amounts Staywell and HealthEase

reported to AHCA and what Staywell and HealthEase actually spent on

CMH/TCM services; (3) Kelly’s calculations that the falsely-reported expenses

were $29,920,705 more than the actual CMH/TCM expenses; (4) his own

calculations of the impact of the falsely-reported expenses on WellCare’s annual

financial statements filed with the SEC; and (5) Kelly’s analysis of the inconsistent

80/20 reporting methodologies and Staywell and HealthEase’s use of a results-

oriented reporting methodology that started with a predetermined refund amount

and worked backward to expense figures to reach that result.

      After testifying about his own analyses, Kelly explained that public

companies like WellCare regularly file 10-K financial statements with the SEC.

Sometimes public companies conclude that a filed financial statement contains

materially incorrect information. When that happens, the company must file a

restatement with the SEC.

      Kelly told the jury that WellCare had restated its financial statement in 2007

to correct accounting errors related to the refunds required under the AHCA

contract. Based on his examination of WellCare’s restatement and Deloitte &

Touche’s working papers, Kelly used audited figures from the restatement and

calculated that Staywell and HealthEase collectively had owed $35,134,000 more



                                         119
              Case: 14-12373        Date Filed: 08/11/2016        Page: 120 of 124


in refunds than what they paid from CY 2002 through CY 2006. Kelly also

testified that, for tax years 2004, 2005, and 2006, Staywell and HealthEase’s

combined net income before taxes should have been 13.9% lower in 2004, 8.8%

lower in 2005, and 6.5% lower in 2006 than they reported.

       There was no error in admitting Kelly’s testimony about the fact of the

audited restatement’s public filing or about certain financial figures in the

restatement. The district court correctly noted on several occasions, including

when ruling on the defendants’ Rule 703 objection, that the audited restatement

qualified as a business record under Rule 803(6) of the Federal Rules of Evidence.

The audited restatement was a report made in 2007 in conjunction with a detailed

accounting review by those with knowledge of Staywell’s and HealthEase’s books

and records. The restatement is a business record of the accounting review itself

and its review of what Staywell and HealthEase publicly showed for their eligible

expenses during the relevant period of the AHCA contracts. Federal courts

commonly admit audited financial reports that restate earnings and are publicly

filed with the SEC. 30 See, e.g., SEC v. Jasper, 678 F.3d 1116, 1124 (9th Cir. 2012)

(collecting cases).




       30
          The government argues that any errors as to the restatement should be reviewed for
plain error because the defendants either did not properly object or invited the errors by their
shifting litigation position. We need not resolve those issues as the district court did not abuse its
discretion.

                                                 120
            Case: 14-12373    Date Filed: 08/11/2016     Page: 121 of 124


      Similar to this case, Jasper involved a fraud action in which the SEC alleged

that a company’s former CFO perpetuated a fraudulent scheme resulting in the

company’s significantly overstating its income. Id. at 1119. The Ninth Circuit

rejected the CFO’s argument that the company’s restatement, which the company

filed following an internal investigation after the CFO had left the company, could

not be admitted under Rule 803(6). Id. at 1122-23. See also In re Worldcom, Inc.,

357 B.R. 223, 229 (S.D.N.Y. 2006) (recognizing the admissibility of a financial

restatement under Rule 803(6) and stressing the trial judge’s finding that “the

intense public scrutiny involved in the restatement of WorldCom’s financial [sic]

adequately ensured that the results were trustworthy”). As in Jasper, the

restatement is generally admissible under Rule 803(6).

      The defendants also argue WellCare’s restatement was a result not of the

company’s regular practice of a regularly conducted activity but rather of pressure

WellCare faced while under threat of criminal prosecution. The Ninth Circuit

rejected a similar argument in Jasper, where the CFO argued that the company’s

financial restatement should have been excluded because it was “explicitly created

with an eye toward pending litigation.” 678 F.3d at 1123. The Ninth Circuit

disagreed, stating:

      This argument has no limiting principle: the filing of an accurate 10-K
      was and continues to be a legal requirement for Maxim [the
      company]. In today’s litigation-heavy climate, the filing of any 10-K
      can always subject companies to legal exposure. That is why lawyers

                                        121
                Case: 14-12373        Date Filed: 08/11/2016   Page: 122 of 124


       pore over 10-Ks every year at substantial expense to shareholders.
       Were this court to accept [the CFO’s] contention, virtually every
       document a public company releases to the public would be
       inadmissible as a business record merely because companies are
       worried about litigation risks. That is not the law under the Federal
       Rules of Evidence.

Id., at 1123-24.

       While the circumstances in which WellCare filed the restatement had legal

overtones, the process WellCare used to produce the restatement conformed to

regular practice. It is undisputed that Deloitte & Touche conducted an independent

audit in accordance with generally accepted accounting principles. 31 As this Court

has said, the “touchstone of admissibility under the business records exception to

the hearsay rule is reliability, and a trial judge has broad discretion to determine the

admissibility of such evidence.” United States v. Langford, 647 F.3d 1309, 1327


       31
            Deloitte & Touche’s audit report states:

       We have audited the accompanying consolidated balance sheets of WellCare
       Health Plans, Inc. and subsidiaries (the “Company”) as of December 31, 2007,
       2006, 2005, and 2004, and the related consolidated statements of income,
       stockholders’ and members’ equity and comprehensive income, and cash flows
       for each of the four years in the period ended December 31, 2007. . . .

       We conducted our audits in accordance with the standards of the Public Company
       Accounting Oversight Board (United States). . . .

The defendants argue that the restatement, though publicly filed with the SEC, was not properly
authenticated by a custodian and thus could not be used at all. The restatement itself, however,
was not admitted and therefore does not require separate authentication. The restatement was
discussed only through Kelly’s expert testimony, and the limited content of the restatement that
Kelly used was sufficiently reliable and admissible for purposes of his testimony. The
defendants were free to cross-examine Kelly on the reliability of the facts and data upon which
he relied.

                                                  122
              Case: 14-12373        Date Filed: 08/11/2016       Page: 123 of 124


(11th Cir. 2011). Any pressure WellCare experienced when cooperating with

federal and state law enforcement and government agencies goes to the weight of

the restatement’s content rather than to the restatement’s admissibility. Because

the financial restatement was audited by an independent accounting firm, was

publicly filed with the SEC, and was a reliable and relevant business record, we

conclude that Rule 703 does not bar the testimony that Kelly offered regarding the

restatement.

       We also reject the defendants’ allegation that they had no opportunity to

alert the jury to circumstances that could cast doubt on the restatement’s

reliability. 32 Defense counsel asked Kelly if WellCare had filed its restatement

“after the company had been raided by 200 agents.” Kelly responded, “Yes, it

was.” Defense counsel continued, “It was when the company was under federal

investigation; right?” Kelly responded, “Yes, that’s true.” Defense counsel

continued to press, “Well, the restatement was done at a time when the company

was under threat of criminal prosecution; correct?” Kelly again, “I believe that’s

right.” Later defense counsel asked, “[S]ometimes companies restate in order to

survive; isn’t that correct?” Kelly answered, “Sometimes companies restate, yes,

to correct their financial statements.” He explained that be it “for purposes of
       32
          Several months before trial, the district court expressed a preliminary willingness to
allow the restatement to be admitted into evidence. After defense counsel objected, the court
said, “Well, you can notify your forensic accountant that’s maybe an area where the
government’s headed.” The government’s expert forensic accountant’s use of the audited
financial statement was therefore no surprise.

                                                123
             Case: 14-12373       Date Filed: 08/11/2016      Page: 124 of 124


getting lending or whatever . . . accurate financial statements are very important.”

Kelly finished, “So, yes, companies do that to survive sometimes.” The defendants

successfully communicated to the jury that external legal pressure may have

motivated WellCare to restate its financials.

       By the time Kelly discussed the restatement and certain numbers therein, the

jury already had heard about the false expense reports from Kelly, West, and

internal company records. Kelly’s additional calculations based on the

restatement’s financial information, while probative, were cumulative.

       The district court did not abuse its discretion in allowing Kelly to testify to a

limited extent about the restatement.33

                                  VIII. CONCLUSION

       For all of the forgoing reasons, we affirm the defendants’ convictions.

       AFFIRMED.




       33
        Kale alone contends that the district court improperly limited his impeachment of Pearl
Blackburn’s testimony and improperly allowed the government’s hypothetical question to
witness Michael Turrell. Kale has not shown any reversible error as to these issues.

                                              124